Exhibit 10.1

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

By

SHUFFLE MASTER, INC.,
as Borrower

and

THE GUARANTORS PARTY HERETO

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

--------------------------------------------------------------------------------

Dated as of July 31, 2006

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

PREAMBLE

 

 

 

1

 

 

 

 

 

RECITALS

 

 

 

1

 

 

 

 

 

AGREEMENT

 

 

 

2

 

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

SECTION 1.1.

 

Definitions

 

2

SECTION 1.2.

 

Interpretation

 

8

SECTION 1.3.

 

Resolution of Drafting Ambiguities

 

9

SECTION 1.4.

 

Perfection Certificate

 

9

 

 

 

 

 

ARTICLE II

 

 

 

 

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

 

 

 

 

SECTION 2.1.

 

Grant of Security Interest

 

9

SECTION 2.2.

 

Filings

 

10

 

 

 

 

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

 

 

 

 

 

SECTION 3.1.

 

Delivery of Certificated Securities Collateral

 

10

SECTION 3.2.

 

Perfection of Uncertificated Securities Collateral

 

11

SECTION 3.3.

 

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

 

11

SECTION 3.4.

 

Other Actions

 

11

SECTION 3.5.

 

Joinder of Additional Guarantors

 

12

SECTION 3.6.

 

Supplements; Further Assurances

 

12

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

SECTION 4.1.

 

Title

 

13

SECTION 4.2.

 

Validity of Security Interest

 

13

SECTION 4.3.

 

Defense of Claims; Transferability of Pledged Collateral

 

14

SECTION 4.4.

 

Other Financing Statements

 

14

 

i


--------------------------------------------------------------------------------




 

 

 

 

Page

 

 

 

 

 

SECTION 4.5.

 

Due Authorization and Issuance

 

14

SECTION 4.6.

 

Consents, etc.

 

14

SECTION 4.7.

 

Pledged Collateral

 

15

SECTION 4.8.

 

Insurance

 

15

 

 

 

 

 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

 

 

 

 

SECTION 5.1.

 

Pledge of Additional Securities Collateral

 

15

SECTION 5.2.

 

Voting Rights; Distributions; etc.

 

15

SECTION 5.3.

 

Defaults, etc.

 

16

SECTION 5.4.

 

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests

 

17

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

 

 

 

 

 

SECTION 6.1.

 

Grant of Intellectual Property License

 

17

SECTION 6.2.

 

Protection of Collateral Agent’s Security

 

17

SECTION 6.3.

 

After-Acquired Property

 

18

SECTION 6.4.

 

Litigation

 

18

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

 

 

 

 

SECTION 7.1.

 

Maintenance of Records

 

19

SECTION 7.2.

 

Legend

 

19

SECTION 7.3.

 

Modification of Terms, etc

 

19

SECTION 7.4.

 

Collection

 

20

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

TRANSFERS

 

 

 

 

 

SECTION 8.1.

 

Transfers of Pledged Collateral

 

20

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

REMEDIES

 

 

 

 

 

SECTION 9.1.

 

Remedies

 

20

SECTION 9.2.

 

Notice of Sale

 

22

SECTION 9.3.

 

Waiver of Notice and Claims

 

22

 

ii


--------------------------------------------------------------------------------




 

 

 

 

Page

 

 

 

 

 

SECTION 9.4.

 

Certain Sales of Pledged Collateral

 

23

SECTION 9.5.

 

No Waiver; Cumulative Remedies

 

24

SECTION 9.6.

 

Certain Additional Actions Regarding Intellectual Property

 

24

 

 

 

 

 

ARTICLE X

 

APPLICATION OF PROCEEDS

 

 

 

 

 

SECTION 10.1.

 

Application of Proceeds

 

24

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

SECTION 11.1.

 

Concerning Collateral Agent

 

25

SECTION 11.2.

 

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

 

26

SECTION 11.3.

 

Continuing Security Interest; Assignment

 

26

SECTION 11.4.

 

Termination; Release

 

27

SECTION 11.5.

 

Modification in Writing

 

28

SECTION 11.6.

 

Notices

 

28

SECTION 11.7.

 

Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial

 

28

SECTION 11.8.

 

Severability of Provisions

 

28

SECTION 11.9.

 

Execution in Counterparts

 

28

SECTION 11.10.

 

Business Days

 

28

SECTION 11.11.

 

No Credit for Payment of Taxes or Imposition

 

28

SECTION 11.12.

 

No Claims Against Collateral Agent

 

29

SECTION 11.13.

 

No Release

 

29

SECTION 11.14.

 

Obligations Absolute

 

29

 

 

 

 

 

SIGNATURES

 

 

 

S-1

 

 

 

 

 

EXHIBIT 1

 

Form of Securities Pledge Amendment

 

 

EXHIBIT 2

 

Form of Joinder Agreement

 

 

EXHIBIT 3

 

Form of Copyright Security Agreement

 

 

EXHIBIT 4

 

Form of Patent Security Agreement

 

 

EXHIBIT 5

 

Form of Trademark Security Agreement

 

 

 

iii


--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of July 31, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by SHUFFLE MASTER, INC., a
Minnesota corporation (the “Borrower”), and the Guarantors from to time to time
party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Borrower, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent
pursuant to the Credit Agreement (as hereinafter defined), as pledgee, assignee
and secured party (in such capacities and together with any successors in such
capacities, the “Collateral Agent”).

R E C I T A L S :

A.                                   The Borrower, the Guarantors, the
Collateral Agent and the lending institutions listed therein (the “Lenders”) are
party to that certain credit agreement, dated as of January 25, 2006 (as amended
April 24, 2006 by Amendment No. 1 (“Amendment No. 1”), and as further amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; which term shall also include and refer to any increase in the
amount of indebtedness under the Credit Agreement and any refinancing or
replacement of the Credit Agreement (whether under a bank facility, securities
offering or otherwise) or one or more successor or replacement facilities
whether or not with a different group of agents or lenders (whether under a bank
facility, securities offering or otherwise) and whether or not with different
obligors upon the Administrative Agent’s acknowledgment of the termination of
the predecessor Credit Agreement).

B.                                 In connection with the agreement of the
Required Lenders under the Credit Agreement to enter into Amendment No. 1, the
Borrower and the Guarantors are required to use their commercially reasonable
efforts to cause all Loan amounts under the Credit Agreement and any Secured
Hedging Agreements entered into with any Lender or any affiliate of such Lender
and all obligations of the Guarantors under the Guaranty (the “Guaranty”) to be
secured by a first priority perfected security interest in certain assets as
discussed herein, as promptly as practicable after the Amendment No. 1 Effective
Date.

C.                                 Each Guarantor has, pursuant to the Credit
Agreement, unconditionally guaranteed the Secured Obligations.

D.                                    The Borrower and each Guarantor has
received substantial benefits from the execution, delivery and performance of
the obligations under the Credit Agreement and the other Credit Documents and
each is, therefore, willing to enter into this Agreement.

E.                                      This Agreement is given by each Pledgor
in favor of the Collateral Agent for the benefit of the Secured Parties (as
hereinafter defined) to secure the payment and performance of all of the Secured
Obligations.

F.                                      It is a condition to (i) the agreement
of the Required Lenders to enter into Amendment No. 1 and (ii) the performance
of the obligations of the Secured Parties under Hedging


--------------------------------------------------------------------------------




 

Agreements that constitute Secured Obligations that each Pledgor execute and
deliver the applicable Credit Documents, including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:


ARTICLE I


DEFINITIONS AND INTERPRETATION


SECTION 1.1.                                          DEFINITIONS.


(A)                                  UNLESS OTHERWISE DEFINED HEREIN OR IN THE
CREDIT AGREEMENT, CAPITALIZED TERMS USED HEREIN THAT ARE DEFINED IN THE UCC
SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE UCC; PROVIDED THAT IN ANY EVENT,
THE FOLLOWING TERMS SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Deposit Accounts”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Money”; “Payment
Intangibles”; “Proceeds”; “ Records”; “Securities Account”; “Securities
Intermediary”; “Supporting Obligations”; and “Tangible Chattel Paper.”


(B)                                 TERMS USED BUT NOT OTHERWISE DEFINED HEREIN
THAT ARE DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE MEANINGS GIVEN TO THEM
IN THE CREDIT AGREEMENT.


(C)                                  THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Amendment No. 1”  shall have the meaning assigned to such term in Recital A
hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

2


--------------------------------------------------------------------------------




 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Contracts” shall mean, collectively, with respect to each Pledgor, the
Acquisition Documents, all sale, service, performance, equipment or property
lease contracts, agreements and grants and all other contracts, agreements or
grants (in each case, whether written or oral, or third party or intercompany),
between such Pledgor and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean

(A)                                  ANY PERMIT OR LICENSE ISSUED BY A
GOVERNMENTAL AUTHORITY TO ANY PLEDGOR OR ANY AGREEMENT TO WHICH ANY PLEDGOR IS A
PARTY, IN EACH CASE, ONLY TO THE EXTENT AND FOR SO LONG AS THE TERMS OF SUCH
PERMIT, LICENSE OR AGREEMENT OR ANY REQUIREMENT OF LAW APPLICABLE THERETO,
VALIDLY PROHIBIT THE CREATION BY SUCH PLEDGOR OF A SECURITY INTEREST IN SUCH
PERMIT, LICENSE OR AGREEMENT IN FAVOR OF THE COLLATERAL AGENT (AFTER GIVING
EFFECT TO SECTIONS 9-406(D), 9-407(A), 9-408(A) OR 9-409 OF THE UCC (OR ANY
SUCCESSOR PROVISION OR PROVISIONS) OR ANY OTHER APPLICABLE LAW (INCLUDING THE
BANKRUPTCY CODE) OR PRINCIPLES OF EQUITY);

(B)                                 EQUIPMENT OWNED BY ANY PLEDGOR ON THE DATE
HEREOF OR HEREAFTER ACQUIRED THAT IS SUBJECT TO A LIEN SECURING A PURCHASE MONEY
OBLIGATION OR CAPITALIZED LEASE OBLIGATION PERMITTED TO BE INCURRED PURSUANT TO
THE PROVISIONS OF THE CREDIT AGREEMENT IF THE

3


--------------------------------------------------------------------------------




 

CONTRACT OR OTHER AGREEMENT IN WHICH SUCH LIEN IS GRANTED (OR THE DOCUMENTATION
PROVIDING FOR SUCH PURCHASE MONEY OBLIGATION OR CAPITALIZED LEASE OBLIGATION)
VALIDLY PROHIBITS THE CREATION OF ANY OTHER LIEN ON SUCH EQUIPMENT;

(C)                                  ANY INTENT TO USE APPLICATION FILED IN
RESPECT OF A TRADEMARK PRIOR TO SUCH TIME AS A VERIFIED STATEMENT OF USE HAS
BEEN FILED IN CONNECTION THEREWITH;

(D)                                 ANY EQUITY INTERESTS OF ANY COMPANY
ORGANIZED UNDER ANY NON-U.S. JURISDICTION IN EXCESS OF 65% OF THE ISSUED AND
OUTSTANDING VOTING EQUITY INTERESTS OF ANY SUCH COMPANY; AND

(E)                                  ALL CASH, DEPOSIT ACCOUNTS, LEASEHOLDS AND
VEHICLES;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause (a)
or (b) (unless such Proceeds, substitutions or replacements would constitute
Excluded Property referred to in clause (a) or (b)).

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral, (iii) any and all other rights, claims, choses-in-action
and causes of action of such Pledgor against any other person and the benefits
of any and all collateral or other security given by any other person in
connection therewith, (iv) all guarantees, endorsements and indemnifications on,
or of, any of the Pledged Collateral, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Pledged Collateral, including all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Pledgor’s operations or any of the Pledged Collateral and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark or Intellectual Property License with
respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists,

4


--------------------------------------------------------------------------------




 

proprietary information, inventions, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Pledgor’s business.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated or Security Entitlement, excluding, however, the Securities
Collateral.

5


--------------------------------------------------------------------------------




 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 2 hereto.

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of any Pledgor.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

 “Perfection Certificate” shall mean that certain perfection certificate dated
July 31, 2006, executed and delivered by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties, and each other Perfection
Certificate (which shall be in form and substance reasonably acceptable to the
Collateral Agent) executed and delivered by the applicable Guarantor in favor of
the Collateral Agent for the benefit of the Secured Parties contemporaneously
with the execution and delivery of each Joinder Agreement executed in accordance
with Section 3.5 hereof, in each case, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Credit Agreement or upon the request of the Collateral Agent.

“Permitted Collateral Liens” means (a) in the case of Collateral other than
Mortgaged Property, the Liens described in clauses (i) through (xvi) of Section
8.01 and (b) in the case of Mortgaged Property, “Permitted Collateral Liens”
shall mean the Liens described in clauses (i), (ii), (iii), (vii), (ix) and (iv)
of Section 8.01; provided, however, on the Closing Date or upon the date of
delivery of each additional Mortgage under Section 7.11, Permitted Collateral
Liens shall mean only those Liens set forth in Schedule B to the applicable
Mortgage.

6


--------------------------------------------------------------------------------




 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on
Schedules 10(a) and 10(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capitalized Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

7


--------------------------------------------------------------------------------




 

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Credit
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Credit Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement if at the date of entering into such Hedging Agreement such person was
a Lender or an Affiliate of a Lender and such person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Collateral Agent as its agent under the applicable Credit Documents and
(ii) agrees to be bound by the provisions of Sections 10.03, 11.01 and 10.06 of
the Credit Agreement.

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Intercompany Notes.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.


SECTION 1.2.                                          INTERPRETATION.  THE RULES
OF INTERPRETATION SPECIFIED IN THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS
AGREEMENT.

8


--------------------------------------------------------------------------------




 


SECTION 1.3.                                          RESOLUTION OF DRAFTING
AMBIGUITIES.  EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT IT WAS REPRESENTED BY
COUNSEL IN CONNECTION WITH THE EXECUTION AND DELIVERY HEREOF, THAT IT AND ITS
COUNSEL REVIEWED AND PARTICIPATED IN THE PREPARATION AND NEGOTIATION HEREOF AND
THAT ANY RULE OF CONSTRUCTION TO THE EFFECT THAT AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY (I.E., THE COLLATERAL AGENT) SHALL NOT BE EMPLOYED IN
THE INTERPRETATION HEREOF.


SECTION 1.4.                                          PERFECTION CERTIFICATE. 
THE COLLATERAL AGENT AND EACH SECURED PARTY AGREE THAT THE PERFECTION
CERTIFICATE AND ALL DESCRIPTIONS OF PLEDGED COLLATERAL, SCHEDULES, AMENDMENTS
AND SUPPLEMENTS THERETO ARE AND SHALL AT ALL TIMES REMAIN A PART OF THIS
AGREEMENT.


ARTICLE II


GRANT OF SECURITY AND SECURED OBLIGATIONS


SECTION 2.1.                                          GRANT OF SECURITY
INTEREST.  AS COLLATERAL SECURITY FOR THE PAYMENT AND PERFORMANCE IN FULL OF ALL
THE SECURED OBLIGATIONS, EACH PLEDGOR HEREBY PLEDGES AND GRANTS TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, A LIEN ON AND SECURITY
INTEREST IN ALL OF THE RIGHT, TITLE AND INTEREST OF SUCH PLEDGOR IN, TO AND
UNDER THE FOLLOWING PROPERTY, WHEREVER LOCATED, AND WHETHER NOW EXISTING OR
HEREAFTER ARISING OR ACQUIRED FROM TIME TO TIME (COLLECTIVELY, THE “PLEDGED
COLLATERAL”):

(i)                     all Accounts;

(ii)                  all Equipment, Goods, Inventory and Fixtures;

(iii)               all Documents, Instruments and Chattel Paper;

(iv)              all Securities Collateral;

(v)                 all Investment Property;

(vi)              all Intellectual Property Collateral;

(vii)           the Commercial Tort Claims described on Schedule 13 to the
Perfection Certificate;

(viii)        all General Intangibles;

(ix)                all Supporting Obligations;

(x)                   all books and records relating to the Pledged Collateral;
and

(xi)                to the extent not covered by clauses (i) through (xii) of
this sentence, all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity,

9


--------------------------------------------------------------------------------




 

warranty or guaranty payable to such Pledgor from time to time with respect to
any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property and from
and after the Closing Date, no Pledgor shall permit to become effective in any
document creating, governing or providing for any permit, license or agreement a
provision that would prohibit the creation of a Lien on such permit, license or
agreement in favor of the Collateral Agent unless such Pledgor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type.


SECTION 2.2.                                          FILINGS.


(A)                                  EACH PLEDGOR HEREBY IRREVOCABLY AUTHORIZES
THE COLLATERAL AGENT AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY RELEVANT
JURISDICTION ANY FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS) AND AMENDMENTS
THERETO THAT CONTAIN THE INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE OF EACH APPLICABLE JURISDICTION FOR THE FILING OF ANY FINANCING
STATEMENT OR AMENDMENT RELATING TO THE PLEDGED COLLATERAL, INCLUDING (I) WHETHER
SUCH PLEDGOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATIONAL
IDENTIFICATION NUMBER ISSUED TO SUCH PLEDGOR, (II) ANY FINANCING OR CONTINUATION
STATEMENTS OR OTHER DOCUMENTS WITHOUT THE SIGNATURE OF SUCH PLEDGOR WHERE
PERMITTED BY LAW, INCLUDING THE FILING OF A FINANCING STATEMENT DESCRIBING THE
PLEDGED COLLATERAL AS “ALL ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY THE PLEDGOR
OR IN WHICH PLEDGOR OTHERWISE HAS RIGHTS” AND (III) IN THE CASE OF A FINANCING
STATEMENT FILED AS A FIXTURE FILING OR COVERING PLEDGED COLLATERAL CONSTITUTING
MINERALS OR THE LIKE TO BE EXTRACTED OR TIMBER TO BE CUT, A SUFFICIENT
DESCRIPTION OF THE REAL PROPERTY TO WHICH SUCH PLEDGED COLLATERAL RELATES.  EACH
PLEDGOR AGREES TO PROVIDE ALL INFORMATION DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE TO THE COLLATERAL AGENT PROMPTLY UPON REQUEST BY THE COLLATERAL AGENT.


(B)                                 EACH PLEDGOR HEREBY RATIFIES ITS
AUTHORIZATION FOR THE COLLATERAL AGENT TO FILE IN ANY RELEVANT JURISDICTION ANY
FINANCING STATEMENTS RELATING TO THE PLEDGED COLLATERAL IF FILED PRIOR TO THE
DATE HEREOF.


ARTICLE III


PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL


SECTION 3.1.                                          DELIVERY OF CERTIFICATED
SECURITIES COLLATERAL.  EACH PLEDGOR REPRESENTS AND WARRANTS THAT ALL
CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING THE SECURITIES COLLATERAL
IN EXISTENCE ON THE DATE HEREOF HAVE BEEN DELIVERED TO THE COLLATERAL AGENT IN
SUITABLE FORM FOR TRANSFER BY DELIVERY OR ACCOMPANIED BY DULY EXECUTED
INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK AND THAT THE COLLATERAL AGENT HAS
A PERFECTED FIRST PRIORITY SECURITY INTEREST THEREIN.  EACH PLEDGOR HEREBY
AGREES THAT ALL CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING
SECURITIES COLLATERAL ACQUIRED BY SUCH PLEDGOR AFTER THE DATE HEREOF SHALL
PROMPTLY (BUT IN ANY EVENT WITHIN FIVE DAYS AFTER RECEIPT THEREOF BY SUCH
PLEDGOR) BE DELIVERED TO AND HELD BY OR ON BEHALF OF THE COLLATERAL AGENT
PURSUANT HERETO.  ALL CERTIFICATED SECURITIES COLLATERAL SHALL BE IN SUITABLE
FORM FOR TRANSFER BY DELIVERY OR SHALL BE ACCOMPANIED BY DULY EXECUTED
INSTRUMENTS OF

10


--------------------------------------------------------------------------------




 

transfer or assignment in blank, all in form and substance satisfactory to the
Collateral Agent.  The Collateral Agent shall have the right, at any time upon
the occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder.  In addition, upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent shall
have the right at any time to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.


SECTION 3.2.                                          PERFECTION OF
UNCERTIFICATED SECURITIES COLLATERAL.  EACH PLEDGOR REPRESENTS AND WARRANTS THAT
THE COLLATERAL AGENT HAS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL
UNCERTIFICATED PLEDGED SECURITIES PLEDGED BY IT HEREUNDER THAT ARE IN EXISTENCE
ON THE DATE HEREOF.


SECTION 3.3.                                          FINANCING STATEMENTS AND
OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY INTEREST.  EACH PLEDGOR
REPRESENTS AND WARRANTS THAT ALL FINANCING STATEMENTS, AGREEMENTS, INSTRUMENTS
AND OTHER DOCUMENTS NECESSARY TO PERFECT THE SECURITY INTEREST GRANTED BY IT TO
THE COLLATERAL AGENT IN RESPECT OF THE PLEDGED COLLATERAL HAVE BEEN DELIVERED TO
THE COLLATERAL AGENT IN COMPLETED AND, TO THE EXTENT NECESSARY OR APPROPRIATE,
DULY EXECUTED FORM FOR FILING IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE
SPECIFIED IN SCHEDULE 7 TO THE PERFECTION CERTIFICATE.  EACH PLEDGOR AGREES THAT
AT THE SOLE COST AND EXPENSE OF THE PLEDGORS, SUCH PLEDGOR WILL MAINTAIN THE
SECURITY INTEREST CREATED BY THIS AGREEMENT IN THE PLEDGED COLLATERAL AS A
PERFECTED FIRST PRIORITY SECURITY INTEREST SUBJECT ONLY TO PERMITTED COLLATERAL
LIENS.


SECTION 3.4.                                          OTHER ACTIONS.  IN ORDER
TO FURTHER ENSURE THE ATTACHMENT, PERFECTION AND PRIORITY OF, AND THE ABILITY OF
THE COLLATERAL AGENT TO ENFORCE, THE COLLATERAL AGENT’S SECURITY INTEREST IN THE
PLEDGED COLLATERAL, EACH PLEDGOR REPRESENTS AND WARRANTS (AS TO ITSELF) AS
FOLLOWS AND AGREES, IN EACH CASE AT SUCH PLEDGOR’S OWN EXPENSE, TO TAKE THE
FOLLOWING ACTIONS WITH RESPECT TO THE FOLLOWING PLEDGED COLLATERAL:

(a)                                  Instruments and Tangible Chattel Paper.  As
of the date hereof, no amounts payable under or in connection with any of the
Pledged Collateral are evidenced by any Instrument or Tangible Chattel Paper in
excess of $100,000 each, other than such Instruments and Tangible Chattel Paper
listed in Schedule 11 to the Perfection Certificate.  Each Instrument and each
item of Tangible Chattel Paper listed in Schedule 11 to the Perfection
Certificate has been properly endorsed, assigned and delivered to the Collateral
Agent, accompanied by instruments of transfer or assignment duly executed in
blank.  If any amount then payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, and such amount, together with all amounts payable evidenced by any
Instrument or Tangible Chattel Paper not previously delivered to the Collateral
Agent exceeds $500,000 in the aggregate for all Pledgors, the Pledgor acquiring
such Instrument or Tangible Chattel Paper shall promptly (but in any event
within five days after receipt thereof) endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

11


--------------------------------------------------------------------------------




 

(i)                                     As between the Collateral Agent and the
Pledgors, the Pledgors shall bear the investment risk with respect to the
Investment Property and Pledged Securities, and the risk of loss of, damage to,
or the destruction of the Investment Property and Pledged Securities, whether in
the possession of, or maintained as a Security Entitlement or deposit by.

(b)                                 Electronic Chattel Paper and Transferable
Records.  As of the date hereof, no amount under or in connection with any of
the Pledged Collateral is evidenced by any Electronic Chattel Paper or any
“transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) other than such Electronic Chattel Paper and transferable records
listed in Schedule 11 to the Perfection Certificate.

(c)                                  Commercial Tort Claims.  As of the date
hereof, each Pledgor hereby represents and warrants that it holds no Commercial
Tort Claims other than those listed in Schedule 13 to the Perfection
Certificate.  If any Pledgor shall at any time hold or acquire a Commercial Tort
Claim, such Pledgor shall immediately notify the Collateral Agent in writing
signed by such Pledgor of the brief details thereof and grant to the Collateral
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.  The requirement in
the preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim, together with the amount of all other Commercial Tort
Claims held by any Pledgor in which the Collateral Agent does not have a
security interest, does not exceed $500,000 in the aggregate for all Pledgors.


SECTION 3.5.                                          JOINDER OF ADDITIONAL
GUARANTORS.  THE PLEDGORS SHALL CAUSE EACH SUBSIDIARY OF THE BORROWER WHICH,
FROM TIME TO TIME, AFTER THE DATE HEREOF SHALL BE REQUIRED TO PLEDGE ANY ASSETS
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE
PROVISIONS OF THE CREDIT AGREEMENT, (A) TO EXECUTE AND DELIVER TO THE COLLATERAL
AGENT (I) A JOINDER AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT 2 HERETO
WITHIN THIRTY (30) DAYS OF THE DATE ON WHICH IT WAS ACQUIRED OR CREATED AND (II)
A PERFECTION CERTIFICATE, IN EACH CASE, WITHIN THIRTY (30) DAYS OF THE DATE ON
WHICH IT WAS ACQUIRED OR CREATED OR (B) IN THE CASE OF A SUBSIDIARY ORGANIZED
OUTSIDE OF THE UNITED STATES REQUIRED TO PLEDGE ANY ASSETS TO THE COLLATERAL
AGENT, TO EXECUTE AND DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTATION AS THE
COLLATERAL AGENT SHALL REASONABLY REQUEST AND, IN EACH CASE WITH RESPECT TO
CLAUSES (A) AND (B) ABOVE, UPON SUCH EXECUTION AND DELIVERY, SUCH SUBSIDIARY
SHALL CONSTITUTE A “GUARANTOR” AND A “PLEDGOR” FOR ALL PURPOSES HEREUNDER WITH
THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A GUARANTOR AND PLEDGOR
HEREIN.  THE EXECUTION AND DELIVERY OF SUCH JOINDER AGREEMENT SHALL NOT REQUIRE
THE CONSENT OF ANY PLEDGOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH
PLEDGOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE
ADDITION OF ANY NEW GUARANTOR AND PLEDGOR AS A PARTY TO THIS AGREEMENT.


SECTION 3.6.                                          SUPPLEMENTS; FURTHER
ASSURANCES.  EACH PLEDGOR SHALL TAKE SUCH FURTHER ACTIONS, AND EXECUTE AND/OR
DELIVER TO THE COLLATERAL AGENT SUCH ADDITIONAL FINANCING

12


--------------------------------------------------------------------------------




 


STATEMENTS, AMENDMENTS, ASSIGNMENTS, AGREEMENTS, SUPPLEMENTS, POWERS AND
INSTRUMENTS, AS THE COLLATERAL AGENT MAY IN ITS REASONABLE JUDGMENT DEEM
NECESSARY OR APPROPRIATE IN ORDER TO CREATE, PERFECT, PRESERVE AND PROTECT THE
SECURITY INTEREST IN THE PLEDGED COLLATERAL AS PROVIDED HEREIN AND THE RIGHTS
AND INTERESTS GRANTED TO THE COLLATERAL AGENT HEREUNDER, TO CARRY INTO EFFECT
THE PURPOSES HEREOF OR BETTER TO ASSURE AND CONFIRM THE VALIDITY, ENFORCEABILITY
AND PRIORITY OF THE COLLATERAL AGENT’S SECURITY INTEREST IN THE PLEDGED
COLLATERAL OR PERMIT THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS RIGHTS,
POWERS AND REMEDIES HEREUNDER WITH RESPECT TO ANY PLEDGED COLLATERAL, INCLUDING
THE FILING OF FINANCING STATEMENTS, CONTINUATION STATEMENTS AND OTHER DOCUMENTS
(INCLUDING THIS AGREEMENT) UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR
LAWS) IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTEREST
CREATED HEREBY, ALL IN FORM REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND
IN SUCH OFFICES (INCLUDING THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
UNITED STATES COPYRIGHT OFFICE) WHEREVER REQUIRED BY LAW TO PERFECT, CONTINUE
AND MAINTAIN THE VALIDITY, ENFORCEABILITY AND PRIORITY OF THE SECURITY INTEREST
IN THE PLEDGED COLLATERAL AS PROVIDED HEREIN AND TO PRESERVE THE OTHER RIGHTS
AND INTERESTS GRANTED TO THE COLLATERAL AGENT HEREUNDER, AS AGAINST THIRD
PARTIES, WITH RESPECT TO THE PLEDGED COLLATERAL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH PLEDGOR SHALL MAKE, EXECUTE, ENDORSE,
ACKNOWLEDGE, FILE OR REFILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO
TIME UPON REASONABLE REQUEST BY THE COLLATERAL AGENT SUCH LISTS, SCHEDULES,
DESCRIPTIONS AND DESIGNATIONS OF THE PLEDGED COLLATERAL, COPIES OF WAREHOUSE
RECEIPTS, RECEIPTS IN THE NATURE OF WAREHOUSE RECEIPTS, BILLS OF LADING,
DOCUMENTS OF TITLE, VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS,
SUPPLEMENTS, ADDITIONAL SECURITY AGREEMENTS, CONVEYANCES, FINANCING STATEMENTS,
TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REPORTS AND OTHER
ASSURANCES OR INSTRUMENTS AS THE COLLATERAL AGENT SHALL REASONABLY REQUEST.  IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE COLLATERAL AGENT MAY
INSTITUTE AND MAINTAIN, IN ITS OWN NAME OR IN THE NAME OF ANY PLEDGOR, SUCH
SUITS AND PROCEEDINGS AS THE COLLATERAL AGENT MAY BE ADVISED BY COUNSEL SHALL BE
NECESSARY OR EXPEDIENT TO PREVENT ANY IMPAIRMENT OF THE SECURITY INTEREST IN OR
THE PERFECTION THEREOF IN THE PLEDGED COLLATERAL.  ALL OF THE FOREGOING SHALL BE
AT THE SOLE COST AND EXPENSE OF THE PLEDGORS.


ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:


SECTION 4.1.                                          TITLE.  EXCEPT FOR THE
SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES PURSUANT TO THIS AGREEMENT AND PERMITTED LIENS, SUCH PLEDGOR
OWNS AND HAS RIGHTS AND, AS TO PLEDGED COLLATERAL ACQUIRED BY IT FROM TIME TO
TIME AFTER THE DATE HEREOF, WILL OWN AND HAVE RIGHTS IN EACH ITEM OF PLEDGED
COLLATERAL PLEDGED BY IT HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS OR
CLAIMS OF OTHERS.  IN ADDITION, NO LIENS OR CLAIMS EXIST ON THE SECURITIES
COLLATERAL, OTHER THAN AS PERMITTED BY SECTION 8.01 OF THE CREDIT AGREEMENT.


SECTION 4.2.                                          VALIDITY OF SECURITY
INTEREST.  THE SECURITY INTEREST IN AND LIEN ON THE PLEDGED COLLATERAL GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES HEREUNDER
CONSTITUTES (A) A LEGAL AND VALID SECURITY INTEREST IN ALL THE PLEDGED
COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS, AND
(B) SUBJECT TO THE FILINGS AND OTHER

13


--------------------------------------------------------------------------------




 


ACTIONS DESCRIBED IN SCHEDULE 7 TO THE PERFECTION CERTIFICATE (TO THE EXTENT
REQUIRED TO BE LISTED ON THE SCHEDULES TO THE PERFECTION CERTIFICATE AS OF THE
DATE THIS REPRESENTATION IS MADE OR DEEMED MADE), A PERFECTED SECURITY INTEREST
IN ALL THE PLEDGED COLLATERAL THAT CAN BE PERFECTED EITHER BY DELIVERY OF
CERTIFICATES OR INSTRUMENTS OR THE FILING OF UCC FINANCING STATEMENTS.  THE
SECURITY INTEREST AND LIEN GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES PURSUANT TO THIS AGREEMENT IN AND ON THE PLEDGED COLLATERAL
WILL AT ALL TIMES CONSTITUTE A PERFECTED (TO THE EXTENT PERFECTABLE BY THE
FILING OF UCC FINANCING STATEMENTS OR DELIVERY OF INSTRUMENTS OR CERTIFICATES),
CONTINUING SECURITY INTEREST THEREIN, PRIOR TO ALL OTHER LIENS ON THE PLEDGED
COLLATERAL EXCEPT FOR PERMITTED COLLATERAL LIENS.


SECTION 4.3.                                          DEFENSE OF CLAIMS;
TRANSFERABILITY OF PLEDGED COLLATERAL.  SUBJECT TO SECTION 7.08 AND 7.09 OF THE
CREDIT AGREEMENT, EACH PLEDGOR SHALL, AT ITS OWN COST AND EXPENSE, DEFEND TITLE
TO THE PLEDGED COLLATERAL PLEDGED BY IT HEREUNDER AND THE SECURITY INTEREST
THEREIN AND LIEN THEREON GRANTED TO THE COLLATERAL AGENT AND THE PRIORITY
THEREOF AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS, AT ITS OWN COST AND
EXPENSE, AT ANY TIME CLAIMING ANY INTEREST THEREIN ADVERSE TO THE COLLATERAL
AGENT OR ANY OTHER SECURED PARTY OTHER THAN PERMITTED COLLATERAL LIENS.  THERE
IS NO AGREEMENT, ORDER, JUDGMENT OR DECREE, AND NO PLEDGOR SHALL ENTER INTO ANY
AGREEMENT OR TAKE ANY OTHER ACTION, THAT WOULD RESTRICT THE TRANSFERABILITY OF
ANY OF THE PLEDGED COLLATERAL OR OTHERWISE IMPAIR OR CONFLICT WITH SUCH
PLEDGOR’S OBLIGATIONS OR THE RIGHTS OF THE COLLATERAL AGENT HEREUNDER.


SECTION 4.4.                                          OTHER FINANCING
STATEMENTS.  IT HAS NOT FILED, NOR AUTHORIZED ANY THIRD PARTY TO FILE (NOR WILL
THERE BE), ANY VALID OR EFFECTIVE FINANCING STATEMENT (OR SIMILAR STATEMENT,
INSTRUMENT OF REGISTRATION OR PUBLIC NOTICE UNDER THE LAW OF ANY JURISDICTION)
COVERING OR PURPORTING TO COVER ANY INTEREST OF ANY KIND IN THE PLEDGED
COLLATERAL, EXCEPT SUCH AS HAVE BEEN FILED IN FAVOR OF THE COLLATERAL AGENT
PURSUANT TO THIS AGREEMENT OR IN FAVOR OF ANY HOLDER OF A PERMITTED COLLATERAL
LIEN WITH RESPECT TO SUCH PERMITTED COLLATERAL LIEN OR FINANCING STATEMENTS OR
PUBLIC NOTICES RELATING TO THE TERMINATION STATEMENTS LISTED ON SCHEDULE 9 TO
THE PERFECTION CERTIFICATE.  NO PLEDGOR SHALL EXECUTE, AUTHORIZE OR PERMIT TO BE
FILED IN ANY PUBLIC OFFICE ANY FINANCING STATEMENT (OR SIMILAR STATEMENT,
INSTRUMENT OF REGISTRATION OR PUBLIC NOTICE UNDER THE LAW OF ANY JURISDICTION)
RELATING TO ANY PLEDGED COLLATERAL, EXCEPT FINANCING STATEMENTS AND OTHER
STATEMENTS AND INSTRUMENTS FILED OR TO BE FILED IN RESPECT OF AND COVERING THE
SECURITY INTERESTS GRANTED BY SUCH PLEDGOR TO THE HOLDER OF THE PERMITTED
COLLATERAL LIENS.


SECTION 4.5.                                          DUE AUTHORIZATION AND
ISSUANCE.  ALL OF THE PLEDGED SECURITIES EXISTING ON THE DATE HEREOF HAVE BEEN,
AND TO THE EXTENT ANY PLEDGED SECURITIES ARE HEREAFTER ISSUED, SUCH PLEDGED
SECURITIES WILL BE, UPON SUCH ISSUANCE, DULY AUTHORIZED, VALIDLY ISSUED AND
FULLY PAID AND NON-ASSESSABLE TO THE EXTENT APPLICABLE.  THERE IS NO AMOUNT OR
OTHER OBLIGATION OWING BY ANY PLEDGOR TO ANY ISSUER OF THE PLEDGED SECURITIES IN
EXCHANGE FOR OR IN CONNECTION WITH THE ISSUANCE OF THE PLEDGED SECURITIES OR ANY
PLEDGOR’S STATUS AS A PARTNER OR A MEMBER OF ANY ISSUER OF THE PLEDGED
SECURITIES.


SECTION 4.6.                                          CONSENTS, ETC.  IN THE
EVENT THAT THE COLLATERAL AGENT DESIRES TO EXERCISE ANY REMEDIES, VOTING OR
CONSENSUAL RIGHTS OR ATTORNEY-IN-FACT POWERS SET FORTH IN THIS AGREEMENT AND
DETERMINES IT NECESSARY TO OBTAIN ANY APPROVALS OR CONSENTS OF ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON THEREFOR, THEN, UPON THE REASONABLE REQUEST OF THE
COLLATERAL AGENT,

14


--------------------------------------------------------------------------------




 


SUCH PLEDGOR AGREES TO USE ITS BEST EFFORTS TO ASSIST AND AID THE COLLATERAL
AGENT TO OBTAIN AS SOON AS PRACTICABLE ANY NECESSARY APPROVALS OR CONSENTS FOR
THE EXERCISE OF ANY SUCH REMEDIES, RIGHTS AND POWERS.


SECTION 4.7.                                          PLEDGED COLLATERAL.  ALL
INFORMATION SET FORTH HEREIN, INCLUDING THE SCHEDULES HERETO, AND ALL
INFORMATION CONTAINED IN ANY DOCUMENTS, SCHEDULES AND LISTS HERETOFORE DELIVERED
TO ANY SECURED PARTY, INCLUDING THE PERFECTION CERTIFICATE AND THE SCHEDULES
THERETO, IN CONNECTION WITH THIS AGREEMENT, IN EACH CASE, RELATING TO THE
PLEDGED COLLATERAL, IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.  THE
PLEDGED COLLATERAL DESCRIBED ON THE SCHEDULES TO THE PERFECTION CERTIFICATE
CONSTITUTES ALL OF THE PROPERTY OF SUCH TYPE OF PLEDGED COLLATERAL OWNED OR HELD
BY THE PLEDGORS.


SECTION 4.8.                                          INSURANCE.  IN THE EVENT
THAT THE PROCEEDS OF ANY INSURANCE CLAIM ARE PAID TO ANY PLEDGOR AFTER THE
COLLATERAL AGENT HAS EXERCISED ITS RIGHT TO FORECLOSE AFTER AN EVENT OF DEFAULT,
SUCH NET CASH PROCEEDS SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE COLLATERAL
AGENT AND IMMEDIATELY AFTER RECEIPT THEREOF SHALL BE PAID TO THE COLLATERAL
AGENT FOR APPLICATION IN ACCORDANCE WITH THE CREDIT AGREEMENT.


ARTICLE V


CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1.                                          PLEDGE OF ADDITIONAL
SECURITIES COLLATERAL.  EACH PLEDGOR SHALL, UPON OBTAINING ANY PLEDGED
SECURITIES OR INTERCOMPANY NOTES OF ANY PERSON, ACCEPT THE SAME IN TRUST FOR THE
BENEFIT OF THE COLLATERAL AGENT AND PROMPTLY (BUT IN ANY EVENT WITHIN FIVE DAYS
AFTER RECEIPT THEREOF) DELIVER TO THE COLLATERAL AGENT A PLEDGE AMENDMENT, DULY
EXECUTED BY SUCH PLEDGOR, IN SUBSTANTIALLY THE FORM OF EXHIBIT 1 HERETO (EACH, A
“PLEDGE AMENDMENT”), AND THE CERTIFICATES AND OTHER DOCUMENTS REQUIRED UNDER
SECTION 3.1 AND SECTION 3.2 HEREOF IN RESPECT OF THE ADDITIONAL PLEDGED
SECURITIES OR INTERCOMPANY NOTES WHICH ARE TO BE PLEDGED PURSUANT TO THIS
AGREEMENT, AND CONFIRMING THE ATTACHMENT OF THE LIEN HEREBY CREATED ON AND IN
RESPECT OF SUCH ADDITIONAL PLEDGED SECURITIES OR INTERCOMPANY NOTES.  EACH
PLEDGOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO ATTACH EACH PLEDGE AMENDMENT
TO THIS AGREEMENT AND AGREES THAT ALL PLEDGED SECURITIES OR INTERCOMPANY NOTES
LISTED ON ANY PLEDGE AMENDMENT DELIVERED TO THE COLLATERAL AGENT SHALL FOR ALL
PURPOSES HEREUNDER BE CONSIDERED PLEDGED COLLATERAL.


SECTION 5.2.                                          VOTING RIGHTS;
DISTRIBUTIONS; ETC.


(A)                                  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:

(I)                  EACH PLEDGOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL
VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE SECURITIES COLLATERAL OR
ANY PART THEREOF FOR ANY PURPOSE NOT INCONSISTENT WITH THE TERMS OR PURPOSES
HEREOF, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT EVIDENCING THE SECURED
OBLIGATIONS; PROVIDED, HOWEVER, THAT NO PLEDGOR SHALL IN ANY EVENT EXERCISE SUCH
RIGHTS IN ANY MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

15


--------------------------------------------------------------------------------




 

(II)               EACH PLEDGOR SHALL BE ENTITLED TO RECEIVE AND RETAIN, AND TO
UTILIZE FREE AND CLEAR OF THE LIEN HEREOF, ANY AND ALL DISTRIBUTIONS, BUT ONLY
IF AND TO THE EXTENT MADE IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT
AGREEMENT; PROVIDED, HOWEVER, THAT ANY AND ALL SUCH DISTRIBUTIONS CONSISTING OF
RIGHTS OR INTERESTS IN THE FORM OF SECURITIES SHALL BE FORTHWITH DELIVERED TO
THE COLLATERAL AGENT TO HOLD AS PLEDGED COLLATERAL AND SHALL, IF RECEIVED BY ANY
PLEDGOR, BE RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, BE
SEGREGATED FROM THE OTHER PROPERTY OR FUNDS OF SUCH PLEDGOR AND BE PROMPTLY (BUT
IN ANY EVENT WITHIN FIVE DAYS AFTER RECEIPT THEREOF) DELIVERED TO THE COLLATERAL
AGENT AS PLEDGED COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT).


(B)                                 SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT SHALL BE DEEMED WITHOUT FURTHER
ACTION OR FORMALITY TO HAVE GRANTED TO EACH PLEDGOR ALL NECESSARY CONSENTS
RELATING TO VOTING RIGHTS AND SHALL, IF NECESSARY, UPON WRITTEN REQUEST OF ANY
PLEDGOR AND AT THE SOLE COST AND EXPENSE OF THE PLEDGORS, FROM TIME TO TIME
EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) TO SUCH PLEDGOR ALL
SUCH INSTRUMENTS AS SUCH PLEDGOR MAY REASONABLY REQUEST IN ORDER TO PERMIT SUCH
PLEDGOR TO EXERCISE THE VOTING AND OTHER RIGHTS WHICH IT IS ENTITLED TO EXERCISE
PURSUANT TO SECTION 5.2(A)(I) HEREOF AND TO RECEIVE THE DISTRIBUTIONS WHICH IT
IS AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO SECTION 5.2(A)(II) HEREOF.


(C)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT:

(I)                  ALL RIGHTS OF EACH PLEDGOR TO EXERCISE THE VOTING AND OTHER
CONSENSUAL RIGHTS IT WOULD OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO
SECTION 5.2(A)(I) HEREOF SHALL IMMEDIATELY CEASE, AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL THEREUPON HAVE THE
SOLE RIGHT TO EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS.

(II)               ALL RIGHTS OF EACH PLEDGOR TO RECEIVE DISTRIBUTIONS WHICH IT
WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO
SECTION 5.2(A)(II) HEREOF SHALL IMMEDIATELY CEASE AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL THEREUPON HAVE THE
SOLE RIGHT TO RECEIVE AND HOLD AS PLEDGED COLLATERAL SUCH NON-CASH
DISTRIBUTIONS.


(D)                                 EACH PLEDGOR SHALL, AT ITS SOLE COST AND
EXPENSE, FROM TIME TO TIME EXECUTE AND DELIVER TO THE COLLATERAL AGENT
APPROPRIATE INSTRUMENTS AS THE COLLATERAL AGENT MAY REQUEST IN ORDER TO PERMIT
THE COLLATERAL AGENT TO EXERCISE THE VOTING AND OTHER RIGHTS WHICH IT MAY BE
ENTITLED TO EXERCISE PURSUANT TO SECTION 5.2(C)(I) HEREOF AND TO RECEIVE ALL
DISTRIBUTIONS WHICH IT MAY BE ENTITLED TO RECEIVE UNDER SECTION 5.2(C)(II)
HEREOF.


(E)                                  ALL NON-CASH DISTRIBUTIONS WHICH ARE
RECEIVED BY ANY PLEDGOR CONTRARY TO THE PROVISIONS OF SECTION 5.2(A)(II) HEREOF
SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH PLEDGOR AND SHALL IMMEDIATELY BE PAID OVER
TO THE COLLATERAL AGENT AS PLEDGED COLLATERAL IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT).


SECTION 5.3.                                          DEFAULTS, ETC.  SUCH
PLEDGOR IS NOT IN DEFAULT IN THE PAYMENT OF ANY PORTION OF ANY MANDATORY CAPITAL
CONTRIBUTION, IF ANY, REQUIRED TO BE MADE UNDER ANY AGREEMENT

16


--------------------------------------------------------------------------------




 


TO WHICH SUCH PLEDGOR IS A PARTY RELATING TO THE PLEDGED SECURITIES PLEDGED BY
IT, AND SUCH PLEDGOR IS NOT IN VIOLATION OF ANY OTHER PROVISIONS OF ANY SUCH
AGREEMENT TO WHICH SUCH PLEDGOR IS A PARTY, OR OTHERWISE IN DEFAULT OR VIOLATION
THEREUNDER.  NO SECURITIES COLLATERAL PLEDGED BY SUCH PLEDGOR IS SUBJECT TO ANY
DEFENSE, OFFSET OR COUNTERCLAIM, NOR HAVE ANY OF THE FOREGOING BEEN ASSERTED OR
ALLEGED AGAINST SUCH PLEDGOR BY ANY PERSON WITH RESPECT THERETO, AND AS OF THE
DATE HEREOF, THERE ARE NO CERTIFICATES, INSTRUMENTS, DOCUMENTS OR OTHER WRITINGS
(OTHER THAN THE ORGANIZATIONAL DOCUMENTS AND CERTIFICATES REPRESENTING SUCH
PLEDGED SECURITIES THAT HAVE BEEN DELIVERED TO THE COLLATERAL AGENT) WHICH
EVIDENCE ANY PLEDGED SECURITIES OF SUCH PLEDGOR.


SECTION 5.4.                                          CERTAIN AGREEMENTS OF
PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS.


(A)                                  IN THE CASE OF EACH PLEDGOR WHICH IS AN
ISSUER OF SECURITIES COLLATERAL, SUCH PLEDGOR AGREES TO BE BOUND BY THE TERMS OF
THIS AGREEMENT RELATING TO THE SECURITIES COLLATERAL ISSUED BY IT AND WILL
COMPLY WITH SUCH TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT.


(B)                                 IN THE CASE OF EACH PLEDGOR WHICH IS A
PARTNER, SHAREHOLDER OR MEMBER, AS THE CASE MAY BE, IN A PARTNERSHIP, LIMITED
LIABILITY COMPANY OR OTHER ENTITY, SUCH PLEDGOR HEREBY CONSENTS TO THE EXTENT
REQUIRED BY THE APPLICABLE ORGANIZATIONAL DOCUMENT TO THE PLEDGE BY EACH OTHER
PLEDGOR, PURSUANT TO THE TERMS HEREOF, OF THE PLEDGED SECURITIES IN SUCH
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY AND, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO THE TRANSFER OF SUCH
PLEDGED SECURITIES TO THE COLLATERAL AGENT OR ITS NOMINEE AND TO THE
SUBSTITUTION OF THE COLLATERAL AGENT OR ITS NOMINEE AS A SUBSTITUTED PARTNER,
SHAREHOLDER OR MEMBER IN SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
ENTITY WITH ALL THE RIGHTS, POWERS AND DUTIES OF A GENERAL PARTNER, LIMITED
PARTNER, SHAREHOLDER OR MEMBER, AS THE CASE MAY BE.


ARTICLE VI


CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1.                                          GRANT OF INTELLECTUAL
PROPERTY LICENSE.  FOR THE PURPOSE OF ENABLING THE COLLATERAL AGENT, DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO EXERCISE RIGHTS AND REMEDIES UNDER
ARTICLE IX HEREOF AT SUCH TIME AS THE COLLATERAL AGENT SHALL BE LAWFULLY
ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, AND FOR NO OTHER PURPOSE, EACH
PLEDGOR HEREBY GRANTS TO THE COLLATERAL AGENT, TO THE EXTENT ASSIGNABLE, AN
IRREVOCABLE, NON-EXCLUSIVE LICENSE TO USE, ASSIGN, LICENSE OR SUBLICENSE ANY OF
THE INTELLECTUAL PROPERTY COLLATERAL NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
PLEDGOR, WHEREVER THE SAME MAY BE LOCATED.  SUCH LICENSE SHALL INCLUDE ACCESS TO
ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO
ALL COMPUTER PROGRAMS USED FOR THE COMPILATION OR PRINTOUT HEREOF.


SECTION 6.2.                                          PROTECTION OF COLLATERAL
AGENT’S SECURITY.  ON A CONTINUING BASIS, EACH PLEDGOR SHALL, AT ITS SOLE COST
AND EXPENSE, (I) PROMPTLY FOLLOWING ITS BECOMING AWARE THEREOF, NOTIFY THE
COLLATERAL AGENT OF ANY ADVERSE DETERMINATION IN ANY PROCEEDING OR THE
INSTITUTION OF ANY PROCEEDING IN ANY FEDERAL, STATE OR LOCAL COURT OR
ADMINISTRATIVE BODY OR IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE
UNITED STATES COPYRIGHT OFFICE REGARDING ANY MATERIAL INTELLECTUAL PROPERTY
COLLATERAL, SUCH PLEDGOR’S RIGHT TO REGISTER SUCH MATERIAL INTELLECTUAL

17


--------------------------------------------------------------------------------




 


PROPERTY COLLATERAL OR ITS RIGHT TO KEEP AND MAINTAIN SUCH REGISTRATION IN FULL
FORCE AND EFFECT, (II) MAINTAIN ALL MATERIAL INTELLECTUAL PROPERTY COLLATERAL AS
PRESENTLY USED AND OPERATED, (III) NOT PERMIT TO LAPSE OR BECOME ABANDONED ANY
MATERIAL INTELLECTUAL PROPERTY COLLATERAL, AND NOT SETTLE OR COMPROMISE ANY
PENDING OR FUTURE LITIGATION OR ADMINISTRATIVE PROCEEDING WITH RESPECT TO ANY
SUCH MATERIAL INTELLECTUAL PROPERTY COLLATERAL, IN EITHER CASE EXCEPT AS SHALL
BE CONSISTENT WITH COMMERCIALLY REASONABLE BUSINESS JUDGMENT, (IV) UPON SUCH
PLEDGOR OBTAINING KNOWLEDGE THEREOF, PROMPTLY NOTIFY THE COLLATERAL AGENT IN
WRITING OF ANY EVENT WHICH MAY BE REASONABLY EXPECTED TO MATERIALLY AND
ADVERSELY AFFECT THE VALUE OR UTILITY OF ANY MATERIAL INTELLECTUAL PROPERTY
COLLATERAL OR THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT IN RELATION
THERETO INCLUDING A LEVY OR THREAT OF LEVY OR ANY LEGAL PROCESS AGAINST ANY
MATERIAL INTELLECTUAL PROPERTY COLLATERAL, (V) NOT LICENSE ANY INTELLECTUAL
PROPERTY COLLATERAL OTHER THAN LICENSES ENTERED INTO BY SUCH PLEDGOR IN, OR
INCIDENTAL TO, THE ORDINARY COURSE OF BUSINESS, OR AMEND OR PERMIT THE AMENDMENT
OF ANY OF THE LICENSES IN A MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE
RIGHT TO RECEIVE PAYMENTS THEREUNDER, OR IN ANY MANNER THAT WOULD MATERIALLY
IMPAIR THE VALUE OF ANY INTELLECTUAL PROPERTY COLLATERAL OR THE LIEN ON AND
SECURITY INTEREST IN THE INTELLECTUAL PROPERTY COLLATERAL CREATED THEREIN
HEREBY, WITHOUT THE CONSENT OF THE COLLATERAL AGENT, (VI) DILIGENTLY KEEP
ADEQUATE RECORDS RESPECTING ALL INTELLECTUAL PROPERTY COLLATERAL AND
(VII) FURNISH TO THE COLLATERAL AGENT FROM TIME TO TIME UPON THE COLLATERAL
AGENT’S REQUEST THEREFOR REASONABLY DETAILED STATEMENTS AND AMENDED SCHEDULES
FURTHER IDENTIFYING AND DESCRIBING THE INTELLECTUAL PROPERTY COLLATERAL AND SUCH
OTHER MATERIALS EVIDENCING OR REPORTS PERTAINING TO ANY INTELLECTUAL PROPERTY
COLLATERAL AS THE COLLATERAL AGENT MAY FROM TIME TO TIME REQUEST.


SECTION 6.3.                                          AFTER-ACQUIRED PROPERTY. 
IF ANY PLEDGOR SHALL AT ANY TIME AFTER THE DATE HEREOF (I) OBTAIN ANY RIGHTS TO
ANY ADDITIONAL INTELLECTUAL PROPERTY COLLATERAL OR (II) BECOME ENTITLED TO THE
BENEFIT OF ANY ADDITIONAL INTELLECTUAL PROPERTY COLLATERAL OR ANY RENEWAL OR
EXTENSION THEREOF, INCLUDING ANY REISSUE, DIVISION, CONTINUATION, OR
CONTINUATION-IN-PART OF ANY INTELLECTUAL PROPERTY COLLATERAL, OR ANY IMPROVEMENT
ON ANY INTELLECTUAL PROPERTY COLLATERAL, THE PROVISIONS HEREOF SHALL
AUTOMATICALLY APPLY THERETO AND ANY SUCH ITEM ENUMERATED IN THE PRECEDING CLAUSE
(I) OR (II) SHALL AUTOMATICALLY CONSTITUTE INTELLECTUAL PROPERTY COLLATERAL AS
IF SUCH WOULD HAVE CONSTITUTED INTELLECTUAL PROPERTY COLLATERAL AT THE TIME OF
EXECUTION HEREOF AND BE SUBJECT TO THE LIEN AND SECURITY INTEREST CREATED BY
THIS AGREEMENT WITHOUT FURTHER ACTION BY ANY PARTY.  FURTHER, EACH PLEDGOR
AUTHORIZES THE COLLATERAL AGENT TO MODIFY THIS AGREEMENT BY AMENDING SCHEDULES
12(A) AND 12(B) TO THE PERFECTION CERTIFICATE TO INCLUDE ANY INTELLECTUAL
PROPERTY COLLATERAL OF SUCH PLEDGOR ACQUIRED OR ARISING AFTER THE DATE HEREOF.


SECTION 6.4.                                          LITIGATION.  UNLESS THERE
SHALL OCCUR AND BE CONTINUING ANY EVENT OF DEFAULT, EACH PLEDGOR SHALL HAVE THE
RIGHT TO COMMENCE AND PROSECUTE IN ITS OWN NAME, AS THE PARTY IN INTEREST, FOR
ITS OWN BENEFIT AND AT THE SOLE COST AND EXPENSE OF THE PLEDGORS, SUCH
APPLICATIONS FOR PROTECTION OF THE INTELLECTUAL PROPERTY COLLATERAL AND SUITS,
PROCEEDINGS OR OTHER ACTIONS TO PREVENT THE INFRINGEMENT, COUNTERFEITING, UNFAIR
COMPETITION, DILUTION, DIMINUTION IN VALUE OR OTHER DAMAGE AS ARE NECESSARY TO
PROTECT THE INTELLECTUAL PROPERTY COLLATERAL.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL HAVE THE
RIGHT BUT SHALL IN NO WAY BE OBLIGATED TO FILE APPLICATIONS FOR PROTECTION OF
THE INTELLECTUAL PROPERTY COLLATERAL AND/OR BRING SUIT IN THE NAME OF ANY
PLEDGOR, THE COLLATERAL AGENT OR THE SECURED PARTIES TO ENFORCE THE INTELLECTUAL
PROPERTY COLLATERAL AND ANY LICENSE THEREUNDER.  IN THE EVENT OF SUCH SUIT, EACH
PLEDGOR SHALL, AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT, DO ANY

18


--------------------------------------------------------------------------------




 


AND ALL LAWFUL ACTS AND EXECUTE ANY AND ALL DOCUMENTS REQUESTED BY THE
COLLATERAL AGENT IN AID OF SUCH ENFORCEMENT AND THE PLEDGORS SHALL PROMPTLY
REIMBURSE AND INDEMNIFY THE COLLATERAL AGENT FOR ALL COSTS AND EXPENSES INCURRED
BY THE COLLATERAL AGENT IN THE EXERCISE OF ITS RIGHTS UNDER THIS SECTION 6.4 IN
ACCORDANCE WITH SECTION 10.06 AND 11.01 OF THE CREDIT AGREEMENT.  IN THE EVENT
THAT THE COLLATERAL AGENT SHALL ELECT NOT TO BRING SUIT TO ENFORCE THE
INTELLECTUAL PROPERTY COLLATERAL, EACH PLEDGOR AGREES, AT THE REASONABLE REQUEST
OF THE COLLATERAL AGENT, TO TAKE ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY,
WHETHER BY SUIT, PROCEEDING OR OTHER ACTION, TO PREVENT THE INFRINGEMENT,
COUNTERFEITING, UNFAIR COMPETITION, DILUTION, DIMINUTION IN VALUE OF OR OTHER
DAMAGE TO ANY OF THE INTELLECTUAL PROPERTY COLLATERAL BY ANY PERSON.


ARTICLE VII


CERTAIN PROVISIONS CONCERNING RECEIVABLES


SECTION 7.1.                                          MAINTENANCE OF RECORDS.
 EACH PLEDGOR SHALL KEEP AND MAINTAIN AT ITS OWN COST AND EXPENSE COMPLETE
RECORDS OF EACH RECEIVABLE, IN A MANNER CONSISTENT WITH PRUDENT BUSINESS
PRACTICE, INCLUDING RECORDS OF ALL PAYMENTS RECEIVED, ALL CREDITS GRANTED
THEREON, ALL MERCHANDISE RETURNED AND ALL OTHER DOCUMENTATION RELATING THERETO. 
EACH PLEDGOR SHALL, AT SUCH PLEDGOR’S SOLE COST AND EXPENSE, UPON THE COLLATERAL
AGENT’S DEMAND MADE AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, DELIVER ALL TANGIBLE EVIDENCE OF RECEIVABLES, INCLUDING
ALL DOCUMENTS EVIDENCING RECEIVABLES AND ANY BOOKS AND RECORDS RELATING THERETO
TO THE COLLATERAL AGENT OR TO ITS REPRESENTATIVES (COPIES OF WHICH EVIDENCE AND
BOOKS AND RECORDS MAY BE RETAINED BY SUCH PLEDGOR).  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE COLLATERAL AGENT MAY
TRANSFER A FULL AND COMPLETE COPY OF ANY PLEDGOR’S BOOKS, RECORDS, CREDIT
INFORMATION, REPORTS, MEMORANDA AND ALL OTHER WRITINGS RELATING TO THE
RECEIVABLES TO AND FOR THE USE BY ANY PERSON THAT HAS ACQUIRED OR IS
CONTEMPLATING ACQUISITION OF AN INTEREST IN THE RECEIVABLES OR THE COLLATERAL
AGENT’S SECURITY INTEREST THEREIN WITHOUT THE CONSENT OF ANY PLEDGOR.


SECTION 7.2.                                          LEGEND.  EACH PLEDGOR
SHALL LEGEND, AT THE REQUEST OF THE COLLATERAL AGENT AND IN FORM AND MANNER
SATISFACTORY TO THE COLLATERAL AGENT, THE RECEIVABLES AND THE OTHER BOOKS,
RECORDS AND DOCUMENTS OF SUCH PLEDGOR EVIDENCING OR PERTAINING TO THE
RECEIVABLES WITH AN APPROPRIATE REFERENCE TO THE FACT THAT THE RECEIVABLES HAVE
BEEN ASSIGNED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES AND
THAT THE COLLATERAL AGENT HAS A SECURITY INTEREST THEREIN.


SECTION 7.3.                                          MODIFICATION OF TERMS,
ETC.  NO PLEDGOR SHALL RESCIND OR CANCEL ANY OBLIGATIONS EVIDENCED BY ANY
RECEIVABLE OR MODIFY ANY TERM THEREOF OR MAKE ANY ADJUSTMENT WITH RESPECT
THERETO EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PRUDENT
BUSINESS PRACTICE, OR EXTEND OR RENEW ANY SUCH OBLIGATIONS EXCEPT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PRUDENT BUSINESS PRACTICE OR
COMPROMISE OR SETTLE ANY DISPUTE, CLAIM, SUIT OR LEGAL PROCEEDING RELATING
THERETO OR SELL ANY RECEIVABLE OR INTEREST THEREIN EXCEPT IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PRUDENT BUSINESS PRACTICE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COLLATERAL AGENT.  EACH PLEDGOR SHALL TIMELY FULFILL ALL
OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN CONNECTION WITH THE
RECEIVABLES.

19


--------------------------------------------------------------------------------


 


SECTION 7.4.                                          COLLECTION.  EACH PLEDGOR
SHALL CAUSE TO BE COLLECTED FROM THE ACCOUNT DEBTOR OF EACH OF THE RECEIVABLES,
AS AND WHEN DUE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PRUDENT
BUSINESS PRACTICE (INCLUDING RECEIVABLES THAT ARE DELINQUENT, SUCH RECEIVABLES
TO BE COLLECTED IN ACCORDANCE WITH GENERALLY ACCEPTED COMMERCIAL COLLECTION
PROCEDURES), ANY AND ALL AMOUNTS OWING UNDER OR ON ACCOUNT OF SUCH RECEIVABLE,
AND APPLY FORTHWITH UPON RECEIPT THEREOF ALL SUCH AMOUNTS AS ARE SO COLLECTED TO
THE OUTSTANDING BALANCE OF SUCH RECEIVABLE, EXCEPT THAT ANY PLEDGOR MAY, WITH
RESPECT TO A RECEIVABLE, ALLOW IN THE ORDINARY COURSE OF BUSINESS (I) A REFUND
OR CREDIT DUE AS A RESULT OF RETURNED OR DAMAGED OR DEFECTIVE MERCHANDISE AND
(II) SUCH EXTENSIONS OF TIME TO PAY AMOUNTS DUE IN RESPECT OF RECEIVABLES AND
SUCH OTHER MODIFICATIONS OF PAYMENT TERMS OR SETTLEMENTS IN RESPECT OF
RECEIVABLES AS SHALL BE COMMERCIALLY REASONABLE IN THE CIRCUMSTANCES, ALL IN
ACCORDANCE WITH SUCH PLEDGOR’S ORDINARY COURSE OF BUSINESS CONSISTENT WITH ITS
COLLECTION PRACTICES AS IN EFFECT FROM TIME TO TIME.  THE COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) OF COLLECTION, IN ANY CASE, WHETHER INCURRED BY ANY
PLEDGOR, THE COLLATERAL AGENT OR ANY SECURED PARTY, SHALL BE PAID BY THE
PLEDGORS.


ARTICLE VIII


TRANSFERS


SECTION 8.1.                                          TRANSFERS OF PLEDGED
COLLATERAL.  NO PLEDGOR SHALL SELL, CONVEY, ASSIGN OR OTHERWISE DISPOSE OF, OR
GRANT ANY OPTION WITH RESPECT TO, ANY OF THE PLEDGED COLLATERAL PLEDGED BY IT
HEREUNDER EXCEPT AS EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT.


ARTICLE IX


REMEDIES


SECTION 9.1.                                          REMEDIES.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE COLLATERAL
AGENT MAY FROM TIME TO TIME EXERCISE IN RESPECT OF THE PLEDGED COLLATERAL, IN
ADDITION TO THE OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE
AVAILABLE TO IT, THE FOLLOWING REMEDIES:

(I)                                     PERSONALLY, OR BY AGENTS OR ATTORNEYS,
IMMEDIATELY TAKE POSSESSION OF THE PLEDGED COLLATERAL OR ANY PART THEREOF, FROM
ANY PLEDGOR OR ANY OTHER PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH
OR WITHOUT NOTICE OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON ANY
PLEDGOR’S PREMISES WHERE ANY OF THE PLEDGED COLLATERAL IS LOCATED, REMOVE SUCH
PLEDGED COLLATERAL, REMAIN PRESENT AT SUCH PREMISES TO RECEIVE COPIES OF ALL
COMMUNICATIONS AND REMITTANCES RELATING TO THE PLEDGED COLLATERAL AND USE IN
CONNECTION WITH SUCH REMOVAL AND POSSESSION ANY AND ALL SERVICES, SUPPLIES, AIDS
AND OTHER FACILITIES OF ANY PLEDGOR;

(II)                                  DEMAND, SUE FOR, COLLECT OR RECEIVE ANY
MONEY OR PROPERTY AT ANY TIME PAYABLE OR RECEIVABLE IN RESPECT OF THE PLEDGED
COLLATERAL INCLUDING INSTRUCTING THE OBLIGOR OR OBLIGORS ON ANY AGREEMENT,
INSTRUMENT OR OTHER OBLIGATION CONSTITUTING PART OF THE PLEDGED COLLATERAL TO
MAKE ANY PAYMENT REQUIRED BY THE TERMS OF SUCH AGREEMENT, INSTRUMENT OR OTHER
OBLIGATION DIRECTLY TO THE COLLATERAL AGENT, AND IN CONNECTION WITH ANY

20


--------------------------------------------------------------------------------




 

OF THE FOREGOING, COMPROMISE, SETTLE, EXTEND THE TIME FOR PAYMENT AND MAKE OTHER
MODIFICATIONS WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ANY SUCH PAYMENTS ARE MADE DIRECTLY TO ANY PLEDGOR, PRIOR TO RECEIPT BY ANY SUCH
OBLIGOR OF SUCH INSTRUCTION, SUCH PLEDGOR SHALL SEGREGATE ALL AMOUNTS RECEIVED
PURSUANT THERETO IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND SHALL
PROMPTLY (BUT IN NO EVENT LATER THAN ONE (1) BUSINESS DAY AFTER RECEIPT THEREOF)
PAY SUCH AMOUNTS TO THE COLLATERAL AGENT;

(III)                               SELL, ASSIGN, GRANT A LICENSE TO USE OR
OTHERWISE LIQUIDATE, OR DIRECT ANY PLEDGOR TO SELL, ASSIGN, GRANT A LICENSE TO
USE OR OTHERWISE LIQUIDATE, ANY AND ALL INVESTMENTS MADE IN WHOLE OR IN PART
WITH THE PLEDGED COLLATERAL OR ANY PART THEREOF, AND TAKE POSSESSION OF THE
PROCEEDS OF ANY SUCH SALE, ASSIGNMENT, LICENSE OR LIQUIDATION;

(IV)                              TAKE POSSESSION OF THE PLEDGED COLLATERAL OR
ANY PART THEREOF, BY DIRECTING ANY PLEDGOR IN WRITING TO DELIVER THE SAME TO THE
COLLATERAL AGENT AT ANY PLACE OR PLACES SO DESIGNATED BY THE COLLATERAL AGENT,
IN WHICH EVENT SUCH PLEDGOR SHALL AT ITS OWN EXPENSE:  (A) FORTHWITH CAUSE THE
SAME TO BE MOVED TO THE PLACE OR PLACES DESIGNATED BY THE COLLATERAL AGENT AND
THEREWITH DELIVERED TO THE COLLATERAL AGENT, (B) STORE AND KEEP ANY PLEDGED
COLLATERAL SO DELIVERED TO THE COLLATERAL AGENT AT SUCH PLACE OR PLACES PENDING
FURTHER ACTION BY THE COLLATERAL AGENT AND (C) WHILE THE PLEDGED COLLATERAL
SHALL BE SO STORED AND KEPT, PROVIDE SUCH SECURITY AND MAINTENANCE SERVICES AS
SHALL BE NECESSARY TO PROTECT THE SAME AND TO PRESERVE AND MAINTAIN THEM IN GOOD
CONDITION.  EACH PLEDGOR’S OBLIGATION TO DELIVER THE PLEDGED COLLATERAL AS
CONTEMPLATED IN THIS SECTION 9.1(IV) IS OF THE ESSENCE HEREOF.  UPON APPLICATION
TO A COURT OF EQUITY HAVING JURISDICTION, THE COLLATERAL AGENT SHALL BE ENTITLED
TO A DECREE REQUIRING SPECIFIC PERFORMANCE BY ANY PLEDGOR OF SUCH OBLIGATION;

(V)                                 WITHDRAW ALL MONEYS, INSTRUMENTS, SECURITIES
AND OTHER PROPERTY IN ANY BANK, FINANCIAL SECURITIES, DEPOSIT OR OTHER ACCOUNT
OF ANY PLEDGOR CONSTITUTING PLEDGED COLLATERAL FOR APPLICATION TO THE SECURED
OBLIGATIONS AS PROVIDED IN ARTICLE X HEREOF;

(VI)                              RETAIN AND APPLY THE DISTRIBUTIONS TO THE
SECURED OBLIGATIONS AS PROVIDED IN ARTICLE X HEREOF;

(VII)                           EXERCISE ANY AND ALL RIGHTS AS BENEFICIAL AND
LEGAL OWNER OF THE PLEDGED COLLATERAL, INCLUDING PERFECTING ASSIGNMENT OF AND
EXERCISING ANY AND ALL VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS WITH
RESPECT TO ANY PLEDGED COLLATERAL; AND

(VIII)                        EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED
PARTY ON DEFAULT UNDER THE UCC, AND THE COLLATERAL AGENT MAY ALSO IN ITS SOLE
DISCRETION, WITHOUT NOTICE EXCEPT AS SPECIFIED IN SECTION 9.2 HEREOF, SELL,
ASSIGN OR GRANT A LICENSE TO USE THE PLEDGED COLLATERAL OR ANY PART THEREOF IN
ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY EXCHANGE, BROKER’S BOARD
OR AT ANY OF THE COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR
FOR FUTURE DELIVERY, AND AT SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS
THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE.  THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES MAY BE THE
PURCHASER, LICENSEE, ASSIGNEE OR RECIPIENT OF THE PLEDGED COLLATERAL OR ANY PART
THEREOF AT ANY SUCH SALE AND SHALL BE ENTITLED, FOR THE PURPOSE OF BIDDING AND
MAKING SETTLEMENT OR PAYMENT OF THE PURCHASE PRICE FOR ALL

21


--------------------------------------------------------------------------------




 

OR ANY PORTION OF THE PLEDGED COLLATERAL SOLD, ASSIGNED OR LICENSED AT SUCH
SALE, TO USE AND APPLY ANY OF THE SECURED OBLIGATIONS OWED TO SUCH PERSON AS A
CREDIT ON ACCOUNT OF THE PURCHASE PRICE OF THE PLEDGED COLLATERAL OR ANY PART
THEREOF PAYABLE BY SUCH PERSON AT SUCH SALE.  EACH PURCHASER, ASSIGNEE, LICENSEE
OR RECIPIENT AT ANY SUCH SALE SHALL ACQUIRE THE PROPERTY SOLD, ASSIGNED OR
LICENSED ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY PLEDGOR, AND
EACH PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS
OF REDEMPTION, STAY AND/OR APPRAISAL WHICH IT NOW HAS OR MAY AT ANY TIME IN THE
FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED. 
THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF THE PLEDGED
COLLATERAL OR ANY PART THEREOF REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN. 
THE COLLATERAL AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY
ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT
FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED. 
EACH PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS
AGAINST THE COLLATERAL AGENT ARISING BY REASON OF THE FACT THAT THE PRICE AT
WHICH THE PLEDGED COLLATERAL OR ANY PART THEREOF MAY HAVE BEEN SOLD, ASSIGNED OR
LICENSED AT SUCH A PRIVATE SALE WAS LESS THAN THE PRICE WHICH MIGHT HAVE BEEN
OBTAINED AT A PUBLIC SALE, EVEN IF THE COLLATERAL AGENT ACCEPTS THE FIRST OFFER
RECEIVED AND DOES NOT OFFER SUCH PLEDGED COLLATERAL TO MORE THAN ONE OFFEREE.


SECTION 9.2.                                          NOTICE OF SALE.  EACH
PLEDGOR ACKNOWLEDGES AND AGREES THAT, TO THE EXTENT NOTICE OF SALE OR OTHER
DISPOSITION OF THE PLEDGED COLLATERAL OR ANY PART THEREOF SHALL BE REQUIRED BY
LAW, TEN (10) DAYS’ PRIOR NOTICE TO SUCH PLEDGOR OF THE TIME AND PLACE OF ANY
PUBLIC SALE OR OF THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER INTENDED
DISPOSITION IS TO TAKE PLACE SHALL BE COMMERCIALLY REASONABLE NOTIFICATION OF
SUCH MATTERS.  NO NOTIFICATION NEED BE GIVEN TO ANY PLEDGOR IF IT HAS SIGNED,
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, A STATEMENT RENOUNCING OR MODIFYING
ANY RIGHT TO NOTIFICATION OF SALE OR OTHER INTENDED DISPOSITION.


SECTION 9.3.                                          WAIVER OF NOTICE AND
CLAIMS.  EACH PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NOTICE OR JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL
AGENT’S TAKING POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF THE PLEDGED
COLLATERAL OR ANY PART THEREOF, INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH SUCH PLEDGOR
WOULD OTHERWISE HAVE UNDER LAW, AND EACH PLEDGOR HEREBY FURTHER WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW:  (I) ALL DAMAGES OCCASIONED BY SUCH
TAKING OF POSSESSION, (II) ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND
TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE
COLLATERAL AGENT’S RIGHTS HEREUNDER AND (III) ALL RIGHTS OF REDEMPTION,
APPRAISAL, VALUATION, STAY, EXTENSION OR MORATORIUM NOW OR HEREAFTER IN FORCE
UNDER ANY APPLICABLE LAW.  THE COLLATERAL AGENT SHALL NOT BE LIABLE FOR ANY
INCORRECT OR IMPROPER PAYMENT MADE PURSUANT TO THIS ARTICLE IX IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE COLLATERAL AGENT.  ANY
SALE OF, OR THE GRANT OF OPTIONS TO PURCHASE, OR ANY OTHER REALIZATION UPON, ANY
PLEDGED COLLATERAL SHALL OPERATE TO DIVEST ALL RIGHT, TITLE, INTEREST, CLAIM AND
DEMAND, EITHER AT LAW OR IN EQUITY, OF THE APPLICABLE PLEDGOR THEREIN AND
THERETO, AND SHALL BE A PERPETUAL BAR BOTH AT LAW AND IN EQUITY AGAINST SUCH
PLEDGOR AND AGAINST ANY AND ALL PERSONS CLAIMING OR ATTEMPTING TO CLAIM THE
PLEDGED COLLATERAL SO SOLD, OPTIONED OR REALIZED UPON, OR ANY PART THEREOF,
FROM, THROUGH OR UNDER SUCH PLEDGOR.

22


--------------------------------------------------------------------------------




 


SECTION 9.4.                                          CERTAIN SALES OF PLEDGED
COLLATERAL.


(A)                                  EACH PLEDGOR RECOGNIZES THAT, BY REASON OF
CERTAIN PROHIBITIONS CONTAINED IN LAW, RULES, REGULATIONS OR ORDERS OF ANY
GOVERNMENTAL AUTHORITY, THE COLLATERAL AGENT MAY BE COMPELLED, WITH RESPECT TO
ANY SALE OF ALL OR ANY PART OF THE PLEDGED COLLATERAL, TO LIMIT PURCHASERS TO
THOSE WHO MEET THE REQUIREMENTS OF SUCH GOVERNMENTAL AUTHORITY.  EACH PLEDGOR
ACKNOWLEDGES THAT ANY SUCH SALES MAY BE AT PRICES AND ON TERMS LESS FAVORABLE TO
THE COLLATERAL AGENT THAN THOSE OBTAINABLE THROUGH A PUBLIC SALE WITHOUT SUCH
RESTRICTIONS, AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH
RESTRICTED SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE
MANNER AND THAT, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW, THE COLLATERAL
AGENT SHALL HAVE NO OBLIGATION TO ENGAGE IN PUBLIC SALES.


(B)                                 EACH PLEDGOR RECOGNIZES THAT, BY REASON OF
CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT, AND APPLICABLE STATE
SECURITIES LAWS, THE COLLATERAL AGENT MAY BE COMPELLED, WITH RESPECT TO ANY SALE
OF ALL OR ANY PART OF THE SECURITIES COLLATERAL AND INVESTMENT PROPERTY, TO
LIMIT PURCHASERS TO PERSONS WHO WILL AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH
SECURITIES COLLATERAL OR INVESTMENT PROPERTY FOR THEIR OWN ACCOUNT, FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH
PLEDGOR ACKNOWLEDGES THAT ANY SUCH PRIVATE SALES MAY BE AT PRICES AND ON TERMS
LESS FAVORABLE TO THE COLLATERAL AGENT THAN THOSE OBTAINABLE THROUGH A PUBLIC
SALE WITHOUT SUCH RESTRICTIONS (INCLUDING A PUBLIC OFFERING MADE PURSUANT TO A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT), AND, NOTWITHSTANDING SUCH
CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN
MADE IN A COMMERCIALLY REASONABLE MANNER AND THAT THE COLLATERAL AGENT SHALL
HAVE NO OBLIGATION TO ENGAGE IN PUBLIC SALES AND NO OBLIGATION TO DELAY THE SALE
OF ANY SECURITIES COLLATERAL OR INVESTMENT PROPERTY FOR THE PERIOD OF TIME
NECESSARY TO PERMIT THE ISSUER THEREOF TO REGISTER IT FOR A FORM OF PUBLIC SALE
REQUIRING REGISTRATION UNDER THE SECURITIES ACT OR UNDER APPLICABLE STATE
SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.


(C)                                  IF THE COLLATERAL AGENT DETERMINES TO
EXERCISE ITS RIGHT TO SELL ANY OR ALL OF THE SECURITIES COLLATERAL OR INVESTMENT
PROPERTY, UPON WRITTEN REQUEST, THE APPLICABLE PLEDGOR SHALL FROM TIME TO TIME
FURNISH TO THE COLLATERAL AGENT ALL SUCH INFORMATION AS THE COLLATERAL AGENT MAY
REQUEST IN ORDER TO DETERMINE THE NUMBER OF SECURITIES INCLUDED IN THE
SECURITIES COLLATERAL OR INVESTMENT PROPERTY WHICH MAY BE SOLD BY THE COLLATERAL
AGENT AS EXEMPT TRANSACTIONS UNDER THE SECURITIES ACT AND THE RULES OF THE
SECURITIES AND EXCHANGE COMMISSION THEREUNDER, AS THE SAME ARE FROM TIME TO TIME
IN EFFECT.


(D)                                 EACH PLEDGOR FURTHER AGREES THAT A BREACH OF
ANY OF THE COVENANTS CONTAINED IN THIS SECTION 9.4 WILL CAUSE IRREPARABLE INJURY
TO THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES, THAT THE COLLATERAL AGENT
AND THE OTHER SECURED PARTIES HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH
BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS
SECTION 9.4 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST SUCH PLEDGOR, AND SUCH
PLEDGOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION
FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.

 

23


--------------------------------------------------------------------------------




 


SECTION 9.5.                                          NO WAIVER; CUMULATIVE
REMEDIES.


(A)                                  NO FAILURE ON THE PART OF THE COLLATERAL
AGENT TO EXERCISE, NO COURSE OF DEALING WITH RESPECT TO, AND NO DELAY ON THE
PART OF THE COLLATERAL AGENT IN EXERCISING, ANY RIGHT, POWER OR REMEDY HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER, PRIVILEGE OR REMEDY HEREUNDER PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, PRIVILEGE OR
REMEDY; NOR SHALL THE COLLATERAL AGENT BE REQUIRED TO LOOK FIRST TO, ENFORCE OR
EXHAUST ANY OTHER SECURITY, COLLATERAL OR GUARANTIES.  ALL RIGHTS AND REMEDIES
HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW OR OTHERWISE AVAILABLE.

(b)                                 In the event that the Collateral Agent shall
have instituted any proceeding to enforce any right, power, privilege or remedy
under this Agreement or any other Credit Document by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then and
in every such case, the Pledgors, the Collateral Agent and each other Secured
Party shall be restored to their respective former positions and rights
hereunder with respect to the Pledged Collateral, and all rights, remedies,
privileges and powers of the Collateral Agent and the other Secured Parties
shall continue as if no such proceeding had been instituted.


SECTION 9.6.                                          CERTAIN ADDITIONAL ACTIONS
REGARDING INTELLECTUAL PROPERTY.  IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, UPON THE WRITTEN DEMAND OF THE COLLATERAL AGENT, EACH PLEDGOR
SHALL EXECUTE AND DELIVER TO THE COLLATERAL AGENT AN ASSIGNMENT OR ASSIGNMENTS
OF THE REGISTERED PATENTS, TRADEMARKS AND/OR COPYRIGHTS AND GOODWILL AND SUCH
OTHER DOCUMENTS AS ARE NECESSARY OR APPROPRIATE TO CARRY OUT THE INTENT AND
PURPOSES HEREOF.  WITHIN FIVE (5) BUSINESS DAYS OF WRITTEN NOTICE THEREAFTER
FROM THE COLLATERAL AGENT, EACH PLEDGOR SHALL MAKE AVAILABLE TO THE COLLATERAL
AGENT, TO THE EXTENT WITHIN SUCH PLEDGOR’S POWER AND AUTHORITY, SUCH PERSONNEL
IN SUCH PLEDGOR’S EMPLOY ON THE DATE OF THE EVENT OF DEFAULT AS THE COLLATERAL
AGENT MAY REASONABLY DESIGNATE TO PERMIT SUCH PLEDGOR TO CONTINUE, DIRECTLY OR
INDIRECTLY, TO PRODUCE, ADVERTISE AND SELL THE PRODUCTS AND SERVICES SOLD BY
SUCH PLEDGOR UNDER THE REGISTERED PATENTS, TRADEMARKS AND/OR COPYRIGHTS, AND
SUCH PERSONS SHALL BE AVAILABLE TO PERFORM THEIR PRIOR FUNCTIONS ON THE
COLLATERAL AGENT’S BEHALF.


ARTICLE X


APPLICATION OF PROCEEDS


SECTION 10.1.                                    APPLICATION OF PROCEEDS.  THE
PROCEEDS RECEIVED BY THE COLLATERAL AGENT IN RESPECT OF ANY SALE OF, COLLECTION
FROM OR OTHER REALIZATION UPON ALL OR ANY PART OF THE PLEDGED COLLATERAL
PURSUANT TO THE EXERCISE BY THE COLLATERAL AGENT OF ITS REMEDIES SHALL BE
APPLIED, TOGETHER WITH ANY OTHER SUMS THEN HELD BY THE COLLATERAL AGENT PURSUANT
TO THIS AGREEMENT, IN ACCORDANCE WITH THE CREDIT AGREEMENT.

24


--------------------------------------------------------------------------------




 


ARTICLE XI


MISCELLANEOUS


SECTION 11.1.                                    CONCERNING COLLATERAL AGENT.


(A)                                  THE COLLATERAL AGENT HAS BEEN APPOINTED AS
COLLATERAL AGENT PURSUANT TO THE CREDIT AGREEMENT.  THE ACTIONS OF THE
COLLATERAL AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE CREDIT
AGREEMENT.  THE COLLATERAL AGENT SHALL HAVE THE RIGHT HEREUNDER TO MAKE DEMANDS,
TO GIVE NOTICES, TO EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS, AND TO TAKE
OR REFRAIN FROM TAKING ACTION (INCLUDING THE RELEASE OR SUBSTITUTION OF THE
PLEDGED COLLATERAL), IN ACCORDANCE WITH THIS AGREEMENT AND THE CREDIT
AGREEMENT.  THE COLLATERAL AGENT MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT IN
CONNECTION HEREWITH AND SHALL NOT BE LIABLE FOR THE NEGLIGENCE OR MISCONDUCT OF
ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT IN GOOD FAITH.  THE
COLLATERAL AGENT MAY RESIGN AND A SUCCESSOR COLLATERAL AGENT MAY BE APPOINTED IN
THE MANNER PROVIDED IN THE CREDIT AGREEMENT.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS THE COLLATERAL AGENT BY A SUCCESSOR COLLATERAL AGENT, THAT
SUCCESSOR COLLATERAL AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL
THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING COLLATERAL AGENT UNDER
THIS AGREEMENT, AND THE RETIRING COLLATERAL AGENT SHALL THEREUPON BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT.  AFTER ANY RETIRING
COLLATERAL AGENT’S RESIGNATION, THE PROVISIONS HEREOF SHALL INURE TO ITS BENEFIT
AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT UNDER THIS AGREEMENT WHILE
IT WAS THE COLLATERAL AGENT.


(B)                                 THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE
EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE PLEDGED
COLLATERAL IN ITS POSSESSION IF SUCH PLEDGED COLLATERAL IS ACCORDED TREATMENT
SUBSTANTIALLY EQUIVALENT TO THAT WHICH THE COLLATERAL AGENT, IN ITS INDIVIDUAL
CAPACITY, ACCORDS ITS OWN PROPERTY CONSISTING OF SIMILAR INSTRUMENTS OR
INTERESTS, IT BEING UNDERSTOOD THAT NEITHER THE COLLATERAL AGENT NOR ANY OF THE
SECURED PARTIES SHALL HAVE RESPONSIBILITY FOR (I) ASCERTAINING OR TAKING ACTION
WITH RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER
MATTERS RELATING TO ANY SECURITIES COLLATERAL, WHETHER OR NOT THE COLLATERAL
AGENT OR ANY OTHER SECURED PARTY HAS OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH
MATTERS OR (II) TAKING ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PERSON
WITH RESPECT TO ANY PLEDGED COLLATERAL.

(c)                                  The Collateral Agent shall be entitled to
rely upon any written notice, statement, certificate, order or other document or
any telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person, and, with respect to all matters
pertaining to this Agreement and its duties hereunder, upon advice of counsel
selected by it.

(d)                                 If any item of Pledged Collateral also
constitutes collateral granted to the Collateral Agent under any other deed of
trust, mortgage, security agreement, pledge or instrument of any type, in the
event of any conflict between the provisions hereof and the provisions of such
other deed of trust, mortgage, security agreement, pledge or instrument of any
type in respect of such collateral, the Collateral Agent, in its sole
discretion, shall select which provision or provisions shall control.

25


--------------------------------------------------------------------------------




 

(e)                                  The Collateral Agent may rely on advice of
counsel as to whether any or all UCC financing statements of the Pledgors need
to be amended as a result of any of the changes described in Section 7.01 of the
Credit Agreement.  If any Pledgor fails to provide information to the Collateral
Agent about such changes on a timely basis, the Collateral Agent shall not be
liable or responsible to any party for any failure to maintain a perfected
security interest in such Pledgor’s property constituting Pledged Collateral,
for which the Collateral Agent needed to have information relating to such
changes.  The Collateral Agent shall have no duty to inquire about such changes
if any Pledgor does not inform the Collateral Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Collateral Agent to search for information on such changes if such information
is not provided by any Pledgor.


SECTION 11.2.                                    COLLATERAL AGENT MAY PERFORM;
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.  IF ANY PLEDGOR SHALL FAIL TO
PERFORM ANY COVENANTS CONTAINED IN THIS AGREEMENT (INCLUDING SUCH PLEDGOR’S
COVENANTS TO (I) PAY THE PREMIUMS IN RESPECT OF ALL REQUIRED INSURANCE POLICIES
HEREUNDER, (II) PAY AND DISCHARGE ANY TAXES, ASSESSMENTS AND SPECIAL
ASSESSMENTS, LEVIES, FEES AND GOVERNMENTAL CHARGES IMPOSED UPON OR ASSESSED
AGAINST, AND LANDLORDS’, CARRIERS’, MECHANICS’, WORKMEN’S, REPAIRMEN’S,
LABORERS’, MATERIALMEN’S, SUPPLIERS’ AND WAREHOUSEMEN’S LIENS AND OTHER CLAIMS
ARISING BY OPERATION OF LAW AGAINST, ALL OR ANY PORTION OF THE PLEDGED
COLLATERAL, (III) MAKE REPAIRS, (IV) DISCHARGE LIENS OR (V) PAY OR PERFORM ANY
OBLIGATIONS OF SUCH PLEDGOR UNDER ANY PLEDGED COLLATERAL) OR IF ANY
REPRESENTATION OR WARRANTY ON THE PART OF ANY PLEDGOR CONTAINED HEREIN SHALL BE
BREACHED, THE COLLATERAL AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) DO THE SAME
OR CAUSE IT TO BE DONE OR REMEDY ANY SUCH BREACH, AND MAY EXPEND FUNDS FOR SUCH
PURPOSE; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT SHALL IN NO EVENT BE BOUND
TO INQUIRE INTO THE VALIDITY OF ANY TAX, LIEN, IMPOSITION OR OTHER OBLIGATION
WHICH SUCH PLEDGOR FAILS TO PAY OR PERFORM AS AND WHEN REQUIRED HEREBY AND WHICH
SUCH PLEDGOR DOES NOT CONTEST IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT
AGREEMENT.  ANY AND ALL AMOUNTS SO EXPENDED BY THE COLLATERAL AGENT SHALL BE
PAID BY THE PLEDGORS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.01 OF THE
CREDIT AGREEMENT.  NEITHER THE PROVISIONS OF THIS SECTION 11.2 NOR ANY ACTION
TAKEN BY THE COLLATERAL AGENT PURSUANT TO THE PROVISIONS OF THIS SECTION 11.2
SHALL PREVENT ANY SUCH FAILURE TO OBSERVE ANY COVENANT CONTAINED IN THIS
AGREEMENT NOR ANY BREACH OF REPRESENTATION OR WARRANTY FROM CONSTITUTING AN
EVENT OF DEFAULT.  EACH PLEDGOR HEREBY APPOINTS THE COLLATERAL AGENT ITS
ATTORNEY-IN-FACT, WITH FULL POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH
PLEDGOR AND IN THE NAME OF SUCH PLEDGOR, OR OTHERWISE, FROM TIME TO TIME IN THE
COLLATERAL AGENT’S DISCRETION AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT CONSISTENT
WITH THE TERMS OF THE CREDIT AGREEMENT, THIS AGREEMENT AND THE OTHER SECURITY
DOCUMENTS WHICH THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES HEREOF (BUT THE COLLATERAL AGENT SHALL NOT BE OBLIGATED
TO AND SHALL HAVE NO LIABILITY TO SUCH PLEDGOR OR ANY THIRD PARTY FOR FAILURE TO
SO DO OR TAKE ACTION).  THE FOREGOING GRANT OF AUTHORITY IS A POWER OF ATTORNEY
COUPLED WITH AN INTEREST AND SUCH APPOINTMENT SHALL BE IRREVOCABLE FOR THE TERM
HEREOF.  EACH PLEDGOR HEREBY RATIFIES ALL THAT SUCH ATTORNEY SHALL LAWFULLY DO
OR CAUSE TO BE DONE BY VIRTUE HEREOF.


SECTION 11.3.                                    CONTINUING SECURITY INTEREST;
ASSIGNMENT.  THIS AGREEMENT SHALL CREATE A CONTINUING SECURITY INTEREST IN THE
PLEDGED COLLATERAL AND SHALL (I) BE BINDING UPON THE PLEDGORS, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS AND (II) INURE, TOGETHER WITH THE RIGHTS AND

26


--------------------------------------------------------------------------------




 


REMEDIES OF THE COLLATERAL AGENT HEREUNDER, TO THE BENEFIT OF THE COLLATERAL
AGENT AND THE OTHER SECURED PARTIES AND EACH OF THEIR RESPECTIVE SUCCESSORS,
TRANSFEREES AND ASSIGNS.  NO OTHER PERSONS (INCLUDING ANY OTHER CREDITOR OF ANY
PLEDGOR) SHALL HAVE ANY INTEREST HEREIN OR ANY RIGHT OR BENEFIT WITH RESPECT
HERETO.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING CLAUSE (II), ANY
SECURED PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY INDEBTEDNESS HELD BY IT
SECURED BY THIS AGREEMENT TO ANY OTHER PERSON, AND SUCH OTHER PERSON SHALL
THEREUPON BECOME VESTED WITH ALL THE BENEFITS IN RESPECT THEREOF GRANTED TO SUCH
SECURED PARTY, HEREIN OR OTHERWISE, SUBJECT HOWEVER, TO THE PROVISIONS OF THE
CREDIT AGREEMENT AND, IN THE CASE OF A SECURED PARTY THAT IS A PARTY TO A
HEDGING AGREEMENT, SUCH HEDGING AGREEMENT.  EACH OF THE PLEDGORS AGREES THAT ITS
OBLIGATIONS HEREUNDER AND THE SECURITY INTEREST CREATED HEREUNDER SHALL CONTINUE
TO BE EFFECTIVE OR BE REINSTATED, AS APPLICABLE, IF AT ANY TIME PAYMENT, OR ANY
PART THEREOF, OF ALL OR ANY PART OF THE SECURED OBLIGATIONS IS RESCINDED OR MUST
OTHERWISE BE RESTORED BY THE SECURED PARTY UPON THE BANKRUPTCY OR REORGANIZATION
OF ANY PLEDGOR OR OTHERWISE.


SECTION 11.4.                                    TERMINATION; RELEASE.


(A)                                  WHEN ALL THE SECURED OBLIGATIONS HAVE BEEN
PAID IN FULL AND THE COMMITMENTS OF THE LENDERS TO MAKE ANY LOAN UNDER THE
CREDIT AGREEMENT SHALL HAVE EXPIRED OR BEEN SOONER TERMINATED IN ACCORDANCE WITH
THE PROVISIONS OF THE CREDIT AGREEMENT, THIS AGREEMENT SHALL TERMINATE.  UPON
TERMINATION OF THIS AGREEMENT THE PLEDGED COLLATERAL SHALL BE RELEASED FROM THE
LIEN OF THIS AGREEMENT.  UPON SUCH RELEASE OR ANY RELEASE OF PLEDGED COLLATERAL
OR ANY PART THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AGREEMENT,
THE COLLATERAL AGENT SHALL, UPON THE REQUEST AND AT THE SOLE COST AND EXPENSE OF
THE PLEDGORS, ASSIGN, TRANSFER AND DELIVER TO PLEDGOR, AGAINST RECEIPT AND
WITHOUT RECOURSE TO OR WARRANTY BY THE COLLATERAL AGENT EXCEPT AS TO THE FACT
THAT THE COLLATERAL AGENT HAS NOT ENCUMBERED THE RELEASED ASSETS, SUCH OF THE
PLEDGED COLLATERAL OR ANY PART THEREOF TO BE RELEASED (IN THE CASE OF A RELEASE)
AS MAY BE IN POSSESSION OF THE COLLATERAL AGENT AND AS SHALL NOT HAVE BEEN SOLD
OR OTHERWISE APPLIED PURSUANT TO THE TERMS HEREOF, AND, WITH RESPECT TO ANY
OTHER PLEDGED COLLATERAL, PROPER DOCUMENTS AND INSTRUMENTS (INCLUDING UCC-3
TERMINATION FINANCING STATEMENTS OR RELEASES) ACKNOWLEDGING THE TERMINATION
HEREOF OR THE RELEASE OF SUCH PLEDGED COLLATERAL, AS THE CASE MAY BE.

(b)                                 Notwithstanding the foregoing, if (i) the
Obligations have been paid in full and the Commitments of the Lenders to make
any Loan under the Credit Agreement shall have expired or been sooner terminated
in accordance with the provisions of the Credit Agreement, (ii) Secured
Obligations of the type described in clause (b) of the definition of Secured
Obligations (“Remaining Secured Obligations”) remain outstanding and (iii) all
or a portion of the repayment of the Obligations is financed by the proceeds of
Indebtedness of one or more Credit Parties or any affiliate of a Credit Party
(“Refinancing Indebtedness”) which Refinancing Indebtedness is secured by
property of such persons, this Agreement shall terminate as if the Remaining
Secured Obligations have been paid in full and the provisions of paragraph (a)
of this Section 11.4 shall apply concurrently with the incurrence of the
Refinancing Indebtedness and the securing of the Refinancing Indebtedness and
the Remaining Secured Obligations on an equal and ratable basis. For the
avoidance of doubt, if the Refinancing Indebtedness is not secured, this
Agreement shall not terminate but shall remain in full force and effect.

27


--------------------------------------------------------------------------------




 


SECTION 11.5.                                    MODIFICATION IN WRITING.  NO
AMENDMENT, MODIFICATION, SUPPLEMENT, TERMINATION OR WAIVER OF OR TO ANY
PROVISION HEREOF, NOR CONSENT TO ANY DEPARTURE BY ANY PLEDGOR THEREFROM, SHALL
BE EFFECTIVE UNLESS THE SAME SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT AND UNLESS IN WRITING AND SIGNED BY THE COLLATERAL AGENT.  ANY
AMENDMENT, MODIFICATION OR SUPPLEMENT OF OR TO ANY PROVISION HEREOF, ANY WAIVER
OF ANY PROVISION HEREOF AND ANY CONSENT TO ANY DEPARTURE BY ANY PLEDGOR FROM THE
TERMS OF ANY PROVISION HEREOF IN EACH CASE SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH MADE OR GIVEN.  EXCEPT
WHERE NOTICE IS SPECIFICALLY REQUIRED BY THIS AGREEMENT OR ANY OTHER DOCUMENT
EVIDENCING THE SECURED OBLIGATIONS, NO NOTICE TO OR DEMAND ON ANY PLEDGOR IN ANY
CASE SHALL ENTITLE ANY PLEDGOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 11.6.                                    NOTICES.  UNLESS OTHERWISE
PROVIDED HEREIN OR IN THE CREDIT AGREEMENT, ANY NOTICE OR OTHER COMMUNICATION
HEREIN REQUIRED OR PERMITTED TO BE GIVEN SHALL BE GIVEN IN THE MANNER AND BECOME
EFFECTIVE AS SET FORTH IN THE CREDIT AGREEMENT, AS TO ANY PLEDGOR, ADDRESSED TO
IT AT THE ADDRESS OF THE BORROWER SET FORTH IN THE CREDIT AGREEMENT AND AS TO
THE COLLATERAL AGENT, ADDRESSED TO IT AT THE ADDRESS SET FORTH IN THE CREDIT
AGREEMENT, OR IN EACH CASE AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH
PARTY IN A WRITTEN NOTICE TO THE OTHER PARTY COMPLYING AS TO DELIVERY WITH THE
TERMS OF THIS SECTION 11.6.


SECTION 11.7.                                    GOVERNING LAW, CONSENT TO
JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL.  SECTION 11.07 OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN, MUTATIS MUTANDIS, AS IF A PART HEREOF.


SECTION 11.8.                                    SEVERABILITY OF PROVISIONS. 
ANY PROVISION HEREOF WHICH IS INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF OR AFFECTING THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 11.9.                                    EXECUTION IN COUNTERPARTS. 
THIS AGREEMENT AND ANY AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS HERETO MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT.


SECTION 11.10.                              BUSINESS DAYS.  IN THE EVENT ANY
TIME PERIOD OR ANY DATE PROVIDED IN THIS AGREEMENT ENDS OR FALLS ON A DAY OTHER
THAN A BUSINESS DAY, THEN SUCH TIME PERIOD SHALL BE DEEMED TO END AND SUCH DATE
SHALL BE DEEMED TO FALL ON THE NEXT SUCCEEDING BUSINESS DAY, AND PERFORMANCE
HEREIN MAY BE MADE ON SUCH BUSINESS DAY, WITH THE SAME FORCE AND EFFECT AS IF
MADE ON SUCH OTHER DAY.


SECTION 11.11.                              NO CREDIT FOR PAYMENT OF TAXES OR
IMPOSITION.  SUCH PLEDGOR SHALL NOT BE ENTITLED TO ANY CREDIT AGAINST THE
PRINCIPAL, PREMIUM, IF ANY, OR INTEREST PAYABLE UNDER THE CREDIT AGREEMENT, AND
SUCH PLEDGOR SHALL NOT BE ENTITLED TO ANY CREDIT AGAINST ANY OTHER SUMS WHICH
MAY BECOME PAYABLE UNDER THE TERMS THEREOF OR HEREOF, BY REASON OF THE PAYMENT
OF ANY TAX ON THE PLEDGED COLLATERAL OR ANY PART THEREOF.

28


--------------------------------------------------------------------------------




 


SECTION 11.12.                              NO CLAIMS AGAINST COLLATERAL AGENT. 
NOTHING CONTAINED IN THIS AGREEMENT SHALL CONSTITUTE ANY CONSENT OR REQUEST BY
THE COLLATERAL AGENT, EXPRESS OR IMPLIED, FOR THE PERFORMANCE OF ANY LABOR OR
SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN RESPECT OF THE
PLEDGED COLLATERAL OR ANY PART THEREOF, NOR AS GIVING ANY PLEDGOR ANY RIGHT,
POWER OR AUTHORITY TO CONTRACT FOR OR PERMIT THE PERFORMANCE OF ANY LABOR OR
SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN SUCH FASHION AS
WOULD PERMIT THE MAKING OF ANY CLAIM AGAINST THE COLLATERAL AGENT IN RESPECT
THEREOF OR ANY CLAIM THAT ANY LIEN BASED ON THE PERFORMANCE OF SUCH LABOR OR
SERVICES OR THE FURNISHING OF ANY SUCH MATERIALS OR OTHER PROPERTY IS PRIOR TO
THE LIEN HEREOF.


SECTION 11.13.                              NO RELEASE.  NOTHING SET FORTH IN
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, NOR THE EXERCISE BY THE COLLATERAL
AGENT OF ANY OF THE RIGHTS OR REMEDIES HEREUNDER, SHALL RELIEVE ANY PLEDGOR FROM
THE PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON SUCH PLEDGOR’S
PART TO BE PERFORMED OR OBSERVED UNDER OR IN RESPECT OF ANY OF THE PLEDGED
COLLATERAL OR FROM ANY LIABILITY TO ANY PERSON UNDER OR IN RESPECT OF ANY OF THE
PLEDGED COLLATERAL OR SHALL IMPOSE ANY OBLIGATION ON THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY TO PERFORM OR OBSERVE ANY SUCH TERM, COVENANT, CONDITION OR
AGREEMENT ON SUCH PLEDGOR’S PART TO BE SO PERFORMED OR OBSERVED OR SHALL IMPOSE
ANY LIABILITY ON THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY FOR ANY ACT OR
OMISSION ON THE PART OF SUCH PLEDGOR RELATING THERETO OR FOR ANY BREACH OF ANY
REPRESENTATION OR WARRANTY ON THE PART OF SUCH PLEDGOR CONTAINED IN THIS
AGREEMENT, THE CREDIT AGREEMENT OR THE OTHER CREDIT DOCUMENTS, OR UNDER OR IN
RESPECT OF THE PLEDGED COLLATERAL OR MADE IN CONNECTION HEREWITH OR THEREWITH. 
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, NEITHER THE COLLATERAL AGENT
NOR ANY OTHER SECURED PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY
CONTRACTS, AGREEMENTS AND OTHER DOCUMENTS INCLUDED IN THE PLEDGED COLLATERAL BY
REASON OF THIS AGREEMENT, NOR SHALL THE COLLATERAL AGENT OR ANY OTHER SECURED
PARTY BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF ANY PLEDGOR
THEREUNDER OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY SUCH CONTRACT,
AGREEMENT OR OTHER DOCUMENT INCLUDED IN THE PLEDGED COLLATERAL HEREUNDER.  THE
OBLIGATIONS OF EACH PLEDGOR CONTAINED IN THIS SECTION 11.13 SHALL SURVIVE THE
TERMINATION HEREOF AND THE DISCHARGE OF SUCH PLEDGOR’S OTHER OBLIGATIONS UNDER
THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


SECTION 11.14.                              OBLIGATIONS ABSOLUTE.  ALL
OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL
IRRESPECTIVE OF:

(I)                                     ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, ARRANGEMENT, READJUSTMENT, COMPOSITION, LIQUIDATION OR THE LIKE
OF ANY OTHER PLEDGOR;

(II)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
THE CREDIT AGREEMENT, ANY HEDGING AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

(III)                               ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE SECURED OBLIGATIONS, OR
ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT
AGREEMENT, ANY HEDGING AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT RELATING THERETO;

29


--------------------------------------------------------------------------------




 

(IV)                              ANY PLEDGE, EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF
OR CONSENT TO ANY DEPARTURE FROM ANY GUARANTEE, FOR ALL OR ANY OF THE SECURED
OBLIGATIONS;

(V)                                 ANY EXERCISE, NON-EXERCISE OR WAIVER OF ANY
RIGHT, REMEDY, POWER OR PRIVILEGE UNDER OR IN RESPECT HEREOF, THE CREDIT
AGREEMENT, ANY HEDGING AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT AS
SPECIFICALLY SET FORTH IN A WAIVER GRANTED PURSUANT TO THE PROVISIONS OF
SECTION 11.5 HEREOF; OR

(VI)                              ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY PLEDGOR.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

30


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard L. Baldwin

 

 

 

 

Name: Richard L. Baldwin

 

 

 

 

Title: Senior Vice President and CFO

 

 

 

 

 

 

 

 

 

SHUFFLE MASTER INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

 

 

Name: Mark L. Yoseloff

 

 

 

 

Title: CEO

 

 

 

 

 

 

 

 

 

SHUFFLE UP PRODUCTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

 

 

Name: Mark L. Yoseloff

 

 

 

 

Title: CEO

 

 

S-1


--------------------------------------------------------------------------------




 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

 

 

 

Name: Steven P. Lapham

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Joanna Soliman

 

 

 

 

Name: Joanna Soliman

 

 

 

 

Title: Assistant Vice President

 

 

S-2


--------------------------------------------------------------------------------


EXHIBIT 1

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                    ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of [                    ], 2006 made by SHUFFLE MASTER, INC., a Minnesota
corporation (the “Borrower”), the Guarantors party thereto and DEUTSCHE BANK AG
NEW YORK BRANCH, as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”).  The undersigned hereby
agrees that this Securities Pledge Amendment may be attached to the Security
Agreement and that the Pledged Securities and/or Intercompany Notes listed on
this Securities Pledge Amendment shall be deemed to be and shall become part of
the Pledged Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES

ISSUER

 

CLASS
OF STOCK
OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S).

 

NUMBER OF
SHARES
OR
INTERESTS

 

PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER

 

        

 

 

 

 

 

 

 

 

 

 

 

        

 

 

 

 

 

 

 

 

 

 

 

        

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

INTERCOMPANY NOTES

ISSUER

 

PRINCIPAL
AMOUNT

 

DATE OF
ISSUANCE

 

INTEREST
RATE

 

MATURITY
DATE

 

      

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

[                                                                        ],

 

 

as Pledgor

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

AGREED TO AND ACCEPTED:

DEUTSCHE BANK AG NEW YORK BRANCH,
 as Collateral Agent

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT 2

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

 

 

 

Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of
[                    ], 2006 made by SHUFFLE MASTER, INC., a Minnesota
corporation (the “Borrower”), the Guarantors party thereto and DEUTSCHE BANK AG
NEW YORK BRANCH, as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement.  The New Pledgor hereby agrees to be
bound as a Guarantor and as a Pledgor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement.  The New Pledgor also
hereby agrees to be bound as a party by all of the terms, covenants and
conditions applicable to it set forth in Articles V, VII, VIII and of the Credit
Agreement to the same extent that it would have been bound if it had been a
signatory to the Credit Agreement on the execution date of the Credit
Agreement.  Without limiting the generality of the foregoing, the New Pledgor
hereby grants and pledges to the Collateral Agent, as collateral security for
the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Pledged Collateral and expressly assumes all obligations and
liabilities of a Guarantor and Pledgor thereunder.  The New Pledgor hereby makes
each of the representations and warranties and agrees to each of the covenants
applicable to the Pledgors contained in the Security Agreement and Article VI of
the Credit Agreement.


--------------------------------------------------------------------------------




 

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor.  Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[NEW PLEDGOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

AGREED TO AND ACCEPTED:

DEUTSCHE BANK AG NEW YORK BRANCH,
 as Collateral Agent

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Schedules to be attached]

 

3


--------------------------------------------------------------------------------